 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 1 of 58 Page ID #:515


1    Dan Stormer, Esq., SBN 101967
2    dstormer@hadsellstormer.com
     Tanya Sukhija-Cohen SBN 295589
3    Theresa Zhen, Esq. SBN 300710
4    Shaleen Shanbhag SBN 301047
     Hadsell Stormer Renick & Dai LLP
5    128 N. Fair Oaks Avenue
6    Pasadena, California 91103
     Telephone: (626) 585-9600
7
     Facsimile: (626) 577-7079
8
9    Barrett S. Litt, SBN 45527
     blitt@kmbllaw.com
10   Lindsay Battles, SBN 262862
11   Kaye, McLane, Bednarski & Litt, LLP
     975 East Green St.
12
     Pasadena, California 91106
13   Telephone: (626) 844-7660
14   Facsimile: (626) 844-7670

15
     Attorneys for Plaintiffs
16
     Other Counsel on Following Page
17
                            UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19
      Cullors, et al., individually and as   Case No. 2:20-cv-03760
20    class representatives
21                                           DECLARATION OF CARLOS
                           Plaintiffs,       FRANCO-PAREDES, M.D., M.P.H.
22
23    vs.
24
      COUNTY OF LOS ANGELES,
25    SHERIFF ALEX M VILLANUEVA,
26    in his official capacity, et al,
27                         Defendants.
28
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 2 of 58 Page ID #:516




1    [Additional Counsel continued from previous page]
2
3    Peter J. Eliasberg, Esq. [S.B. #189110]   Alec Karakatsanis*
     ACLU OF SOUTHERN                          Katherine C. Hubbard, Esq. [S.B.
4    CALIFORNIA                                #302729]
5    1313 W. 8th St.                           CIVIL RIGHTS CORPS
     Los Angeles, CA 90017                     1601 Connecticut Ave. NW, Ste. 800
6    Telephone: (213) 977-9500                 Washington, DC 20009
7    Facsimile: (213) 977-5299                 Telephone: (202) 894-6126
     Email: peliasberg@aclu.sc.org             Facsimile: (202) 609-8030
8
                                               Email: alec@civilrightscorps.org
9                                                     katherine@civilrightscorps.org
10
     Catherine Sweetser, SBN 271142            Eric Balaban, Esq.*
11   Alicia Virani, SBN 281187                 AMERICAN CIVIL LIBERTIES
12   Aaron Littman, SBN 330283                 UNION
     UCLA LAW CLINICS                          NATIONAL PRISON PROJECT
13
     385 Charles E. Young Drive East           915 15th St., N.W.
14   Los Angeles, CA 90095                     Washington, D.C. 20005
15   (310) 825-9562                            Telephone: (202) 393-4930
     Email: csweetser@sshhlaw.com              Facsimile: (202) 393-4931
16          virani@law.ucla.edu                Email: ebalaban@aclu.org
17          littman@law.ucla.edu
18   Andrea Woods, Esq.*
19   AMERICAN CIVIL LIBERTIES
     UNION
20
     125 Broad Street, 18th Floor
21   New York, NY 10004
22   Telephone: (212) 549-2528
     Facsimile: (212) 607-3329
23   Email: awoods@aclu.org
24
25
26
27   *pro hac vice applications forthcoming

28
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 3 of 58 Page ID #:517




1         DECLARATION OF CARLOS FRANCO-PAREDES, M.D., M.P.H.
2
3          I, Carlos Franco-Paredes, M.D., M.P.H., declare under penalty of perjury
4    under the laws of the United States as follows:
5    OVERVIEW OF BACKGROUND AND SPECIALIZATIONS
6          1.     My name is Dr. Carlos Franco-Paredes. I am an Associate Professor
7    of Medicine at the University of Colorado in the Department of Medicine, Division
8    of Infectious Diseases. I completed my internal medicine residency and infectious
9    diseases fellowship at Emory University School of Medicine. I am also the
10   Infectious Diseases Fellowship Program Director and supervise the training of
11   medical students, internal medicine residents, and infectious diseases fellows at the
12   University of Colorado, Anschutz Medical Center.
13         2.     In addition, I hold a public health degree in global health from the
14   Rollins School of Public Health at Emory University with a concentration on the
15   dynamics of global infectious disease epidemics and pandemics.
16         3.     From 2006 to 2009, I was a consultant with the World Health
17   Organization, Headquarters in Geneva, Switzerland where I participated in
18   developing the global action plan for influenza vaccine, guidelines for pandemic
19   influenza preparedness.
20         4.     I have a certification of training in travel and tropical medicine, by the
21   International Society of Travel Medicine and the American Society of Tropical
22   Medicine and Hygiene, respectively.
23         5.     As an infectious diseases clinician, I have twenty years of relevant
24   clinical experience. As part of this experience, I have participated in the medical
25   care of individuals detained at the Aurora, CO, Immigration Detention Facility and
26   I have performed medical second opinion evaluations for patients in the custody of
27   the Department of Homeland Security, Immigration and Customs Enforcement
28   (ICE). At my current academic institution, I have also provided direct care for

                                               2
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 4 of 58 Page ID #:518




1    many patients in ICE custody or incarcerated settings including patients at Aurora
2    Contract Detention Facility (“Aurora facility”), who are living with HIV-infection
3    at my current academic institution.
4          6.     Over the last six weeks, since the COVID-19 pandemic began
5    disseminating in the U.S., I have witnessed firsthand the impact of COVID-19 at
6    University of Colorado, Anschutz Medical Center, and have provided direct care to
7    54 patients with this infection. Many have required intensive care management and
8    mechanical ventilator support.
9          7.     I present my Curriculum Vitae attached as Exhibit 2. I have written
10   and published many relevant scientific publications on the topics of infectious
11   diseases pandemics and epidemics, particularly in influenza. I have 198 scientific
12   publications in peer-reviewed scientific journals. I teach a class at the school of
13   medicine on caring for underserved populations including immigrants and
14   incarcerated populations and in best practices in global health. I have written a
15   textbook in infectious diseases.
16
17   FORMAL ANALYSIS
18         8.     As an infectious disease clinician with a public health degree in the
19   dynamics of infectious disease epidemics and pandemics, I am concerned about the
20   inevitable spread of COVID-19 in jails, prisons, community corrections facilities,
21   and juvenile detention centers. The conditions in these facilities do not allow for
22   appropriate infection control protocols and will make the current COVID-19
23   pandemic worse. Incarcerated populations have higher rates of underlying illness
24   and, by extension, will have a higher case fatality rate. It is now clear that
25   asymptomatic individuals can spread this infection. With staff traveling between
26   their homes and the facilities, and newly arrested individuals brought in as others
27   are released, containment of the virus is not possible. Prisons and jails are
28   becoming the epicenter of COVID-19 transmission in the U.S. I can also certify

                                                3
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 5 of 58 Page ID #:519




1    that incarcerated individuals have a higher prevalence of chronic medical
2    conditions that place them at high risk of developing severe coronavirus disease
3    and potentially dying from this infection. Some of these medical conditions include
4    HIV/AIDS, uncontrolled diabetes mellitus, chronic obstructive pulmonary disease,
5    and other conditions
6          9.     Increasing Number of COVID-19 Cases and Deaths in the U.S. Every
7    U.S. state is dealing with COVID-19 cases and the number of deaths continue to
8    pile up. Since March 16, 2020, the epidemiologic curve demonstrates a logarithmic
9    increase in the number of cases with many major epicenters of transmission as it
10   has occurred in the Pacific Northwest, New York, New Jersey, Florida, California,
11   and Louisiana. As of today, there are approximately 856, 209 cases and 47,442
12   deaths demonstrating that community-based transmission clearly continues to
13   occuri.
14         10.    The catastrophic consequences of the current COVID-19 pandemic
15   obeys to two major factors: (a) the transmissibility of this infection and (b) the
16   severity of the disease in human populations. As this is a rapidly spreading
17   pandemic, I would like to provide this addendum outlining advances in
18   understanding the impact of the pandemic globally and specifically in the U.S. It
19   is pivotal to incorporate these new facts into the pandemic response and the
20   increasing vulnerability of incarcerated persons. The current outbreak of the novel
21   coronavirus (SARS-Co-2) in different county jails and prisons in the U.S.
22   highlights the ease of transmission of COVID-19 behind walls of jails and prisons.
23   There is sufficient experience with this pandemic demonstrating that congested
24   living conditions facilitate the spread of this infection.
25         11.    Jails and prisons are epicenters for infectious diseases because of the
26   unavoidable close contact in often overcrowded, poorly ventilated, and unsanitary
27   conditions. On April 14 the Bureau of Federal Prisons reported 446 cases among
28   inmates and 248 cases among employees in 42 facilities and 11 Residential

                                                 4
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 6 of 58 Page ID #:520




1    Reentry Centers (RRCs). However, by April 19, there were 495 cases among
2    inmates, 309 cases among staff, and 22 deaths distributed in 45 facilities and 19
3    RRCs. There are at least 1,300 confirmed cases of COVID-19 tied to prisons and
4    jails with at least 34 deaths when combining prisons and jails nationwide as per
5    different reports. The revolving door of jails have fueled an increasing number of
6    documented outbreaks in custodial institutions.
7          12.    Detention and incarceration of any kind requires large groups of
8    people to be held together in a confined space and creates the worst type of setting
9    for curbing the spread of a highly contagious infection such as COVID-19.
10   Implementing CDC protocols to mitigate Covid-19 transmission is therefore not
11   sufficient unless social distancing is meaningfully implemented. These infection
12   prevention protocols include “social distancing” measures, where individuals
13   maintain a distance of at least six feet from each other, and frequent hand-washing
14   and other good hygiene practices. To contain the spread of the disease, these
15   protocols must be meticulously followed. These protocols apply to both
16   incarcerated and non-incarcerated individuals.
17         13.    Reducing the inmate population so that social distancing becomes
18   possible remains the cornerstone of reducing the impact of these outbreaks. In a
19   carceral setting, social distancing protocols would require, for example, that
20   individuals sleep in cells instead of dormitories. Therefore, to the extent they
21   cannot be released, and census permitting, medically vulnerable individuals should
22   be housed in single-person cells to mitigate the risk of serious illness or death to
23   this population.
24         14.    These protocols are necessary to prevent spread of COVID-19 among
25   otherwise healthy people. However, these protocols are imperative for high-risk
26   individuals. During the intake, a medical assessment is needed to identify those at
27   high-risk of complications to guide enforcement of social distancing interventions
28   such as placement in a cell instead of a dormitory. Additionally, persons with

                                                5
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 7 of 58 Page ID #:521




1    comorbidities that place them at increased risk of severe disease and death should
2    be considered a priority group for testing for COVID-19. Unless social distancing
3    is achieved through reduction in the jail population, other measures to slow
4    transmission will not be sufficient.
5          15.    LACJ is the largest county jail system in the United States. It is
6    comprised of four facilities – Men’s Central Jail (“MCJ”), Century Regional
7    Detention Facility (“CRDF”) (the women’s jail), Twin Towers and Pitchess
8    Detention Center, which is comprised of four different facilities including the
9    North County Correctional Facility (“NCCF”). As shown in custodial settings in
10   Ohio, the rate of asymptomatic and symptomatic infection in an enclosed jail
11   environment could reach up to 70% (with more than 20% asymptomatic infection).
12   Therefore, there is an urgent need to expand testing capabilities within L.A.
13   County Jail System to interrupt transmission and establish appropriate isolation
14   and quarantine interventions.
15         16.    Particularly in the absence of universal testing within the L.A. County
16   Jail system, it is my professional opinion that expanding testing capabilities will
17   improve isolation and quarantine strategies. Consistent with CDC guidelines, 14-
18   day quarantine should be used for: a) asymptomatic individuals exposed to a case
19   to guide quarantine practices; and, b) new arrestees and bookings. Medical
20   isolation practices should be implemented for those with symptoms consistent with
21   COVID-19 regardless of having any underlying comorbidity to develop severe
22   disease. New admittees are especially crucial to consider given the fact that
23   despite having excellent infection control practices, suggested social distancing
24   interventions, keeping the door open for new introductions may only flatten the
25   epidemiologic curve but will not definitively halt the occurrence of new cases
26   within the L.A. County Jail System.
27
28

                                               6
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 8 of 58 Page ID #:522




1          17.    Within the LA. County system, those with symptoms consistent with
2    COVID-19 should undergo a clinical assessment including testing for the presence
3    of the novel coronavirus SARS-CoV-2 in nasopharynx. The sensitivity of this test
4    depending on the assay varies between 75-85%. Those who test positive should be
5    placed in isolation (as should persons with symptoms consistent with COVID-19
6    pending test results). Those with a negative test should be placed in quarantine
7    with close clinical monitoring and if indicated repeat testing.
8          18.    Cohorting of those exposed to a case may spread further this infection
9    if not done properly. Groups of low-risk, asymptomatic exposed persons can be
10   quarantined as a cohort; cohorting should not be used for symptomatic/presumed
11   positive persons (where no laboratory test has confirmed positive status). Presumed
12   positive individuals should be medically isolated consistent with CDC guidelines.
13   The number of private rooms in a L.A. County Jail system is insufficient to comply
14   with the recommended social distancing.
15         19.    Another important consideration that complicates disinfection and
16   decontamination practices is the ability of this novel coronavirus to survive for
17   extended periods of time on materials that are highly prevalent in secure settings,
18   such as metals and other non-porous surfaces. Current outbreak protocols require
19   frequent disinfection and decontamination of all surfaces of the facility, which is
20   exceedingly difficult given the large number of incarcerated individuals, frequent
21   interactions between incarcerated individuals and staff, and regularity with which
22   staff move in and out of each facility.
23         20.    Again, it is critical to understand that even asymptomatic individuals
24   can spread virus to others. Therefore, merely screening those with symptoms is
25   inadequate to keep COVID-19 out of L.A. County Jail System.
26         21.    Responding to outbreaks in L.A. County Jail System calls for highly
27   trained staff to correctly institute and enforce isolation and quarantine procedures
28   and have training on the appropriate utilization of personal protective equipment. It

                                               7
 Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 9 of 58 Page ID #:523




1    is essential that nursing and medical staff be trained in infection control practices,
2    implementing triage protocols, and the medical management of suspected,
3    probable and confirmed cases of coronavirus infection. These same personnel
4    would have to initiate the management of those with severe disease and not be
5    working in different units. Since these are closed facilities, the number of exposed,
6    infected, and ill individuals may rapidly overwhelm staff and resources. As a
7    result, many patients would need transfer to hospitals near these facilities, likely
8    overwhelming the surrounding healthcare systems, which are already functioning
9    at full capacity caring for the general non-incarcerated community.
10         22.    Likely Outcome if COVID-19 Spreads in the LA County Jail System.
11   Given the high population density of L.A. County Jail System and the ease of
12   transmission of this viral pathogen, the infection rate will be exponential if even a
13   single person, with or without symptoms, that is shedding the virus enters a
14   facility. For every person with the virus, they will infect more than 2 other people –
15   whether they be incarcerated individuals or staff. Of those infected, one-fifth will
16   get so ill that they require hospital admission, and about 10% will develop severe
17   disease requiring treatment only available in the intensive care unit. To illustrate
18   the magnitude of this threat, a jail or prison that holds 1000 individuals can
19   anticipate that between 200 to 300 individuals may acquire the infection. Of these,
20   80 to 100 individuals may develop severe disease requiring admission to the
21   hospital, potentially to an intensive care unit. Of these, 8 to 10 individuals may die
22   from multiorgan failure precipitated by the infection. Medical care for cases of
23   COVID-19 may involve large human and financial costs.
24         23.    Risk minimization through release from the L.A. Jail County System.
25   Reducing the number of incarcerated individuals in the L.A. system is necessary
26   for effective infection control and sanitization practices that could dramatically
27   reduce the burden COVID-19 will inevitably place on our health system. Urgent
28   action is needed given the predicted shortage of medical supplies such as personal

                                                8
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 10 of 58 Page ID
                                       #:524



1     protective equipment, shortage of staff as medical personnel become ill
2     themselves, and limited life-saving resources such as ventilators.
3     Medically Vulnerable Individuals:
4           24.      People who are considered at high risk of severe illness and death
5     should they be infected with the coronavirus include the following:
6                  People age 55 or older
7                  Anyone diagnosed with cancer, autoimmune disease (including lupus,
8                    rheumatoid arthritis, psoriasis, Sjogren’s, Crohn’s), chronic lung
9                    disease (including asthma, COPD, bronchiectasis, idiopathic
10                   pulmonary fibrosis), history of cardiovascular disease (MI), chronic
11                   arthritis (rheumatoid, psoriatic), chronic liver or kidney disease,
12                   diabetes, hypertension, heart failure, HIV, on chronic steroids or other
13                   immunosuppressant medications for chronic conditions
14                 People with a history of smoking or other substance use disorders
15                 Severe obesity.
16                 Pregnant women.
17          25.      For people in the highest risk populations, the fatality rate of
18    COVID-19 infection is about 15 percent. The clinical experience in China, South
19    Korea, Italy and Spain has shown that 80% of confirmed cases tend to occur in
20    persons 30-69 years of age regardless of having any underlying medical
21    conditions. Of these, 20% develop severe clinical manifestations or become
22    critically ill. Among those with severe clinical manifestations regardless of their
23    age or underlying medical conditions, progress to respiratory failure, septic shock,
24    and multiorgan dysfunction requiring intensive care support including the use of
25    mechanical ventilator support. The overall case fatality rate is 10-14% of those
26    who develop severe disease. In China, 80% of deaths occurred among adults > 60
27    yearsc.
28

                                                  9
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 11 of 58 Page ID
                                       #:525



1           26.    There is growing number of confirmed cases in the U.S., increasing
2     number of hospitalizations and admissions to intensive care units, and many
3     deaths. In this wave of the pandemic or in subsequent ones, it is likely the number
4     of infected individuals will continue to augment. In the closed-settings of prisons
5     and jails, where there is overcrowding and confinement of a large number of
6     persons, networks of transmission become highly conducive to spread rapidly.
7           27.    Preliminary data from China showed that 20 percent of people in
8     high-risk categories who have contracted COVID-19 there have died. Reports
9     by the Chinese CDC, demonstrates that the case fatality rate is highest among
10    critical cases in the high-risk categories with COVID at 49%f. case fatality was
11    higher for patients with comorbidities: 10.5% for those with cardiovascular
12    disease, 7% for diabetes, and 6% each for chronic respiratory disease,
13    hypertension, and cancer. Case fatality for patients who developed respiratory
14    failure, septic shock, or multiple organ dysfunction was 49%b.
15          28.    For people with these risk factors, COVID-19 can severely
16    damage lung tissue, which requires an extensive period of rehabilitation, and
17    in some cases, can cause a permanent loss of respiratory capacity. There is
18    preliminary evidence that persons with COVID-19 and recovering from severe
19    disease and whom developed extensive pulmonary disease including Acute
20    Respiratory Distress Syndrome (ARDS)g may have long-term sequelae similar to
21    other infectious pathogens evolving in a similar pattern. Long term sequelae of
22    those with sepsis, ARDS and respiratory failure identified in the literature include
23    long-term cognitive impairment, psychological morbidities, neuromuscular
24    weakness, pulmonary dysfunction, and ongoing healthcare utilization with reduced
25    quality of lifeh and need for rehabilitation servicesi.
26          29.    COVID-19 may also target the heart muscle, causing a medical
27    condition called myocarditis, or inflammation of the heart muscle.
28    Myocarditis can affect the heart muscle and electrical system, reducing the

                                                 10
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 12 of 58 Page ID
                                       #:526



1     heart’s ability to pump. This reduction can lead to rapid or abnormal heart
2     rhythms in the short term, and long-term heart failure that limits exercise
3     tolerance and the ability to work.
4           30.    The full description of the pathogenesis of COVID-19 requires to be
5     completely elucidated. However, there is clinical evidence that in addition to the
6     severe lung injury associated to this viral infection, some persons may also develop
7     myocardial involvement that appears to be the result of either direct viral infection
8     or caused the immune response to SARS-CoV-2. From the published case reports,
9     myocarditis caused by this viral pathogen is associated with congestive heart
10    failure, cardiac arrhythmias and deathj. Similar to other viral myocarditis, most
11    patients may develop long-term myocardial damagek.
12          31.    Emerging evidence also suggests that COVID-19 can trigger an
13    over-response of the immune system, further damaging tissues in a cytokine
14    release syndrome that can result in widespread damage to other organs,
15    including permanent injury to the kidneys and neurologic injury. These
16    complications can manifest at an alarming pace. Among persons infected with
17    SARS-CoV-2 and developing COVID-19 severe disease systemic inflammation is
18    associated with adverse outcomesl. However, there is evidence that the use of
19    corticosteroids have not shown benefit and they might be more likely to harm
20    when administered in persons with ARDS caused by COVID-19m. Similar to
21    influenza infection, acute lung injury and acute respiratory distress syndrome are
22    most likely caused by the respiratory epithelial membrane dysfunction leading to
23    acute respiratory distress syndromel,n. Preliminary evidence from case reports and
24    small cases series from China and South Korea confirm that there is minimal
25    inflammation and evidence of cell necrosis in the form of apoptosis of the
26    respiratory epitheliumo. The resultant tissue hypoxia is responsible and potential
27    concomitant bacterial sepsis contribute to multiorgan dysfunction and death. If a
28    patient with COVID-19 develops myocarditis, cardiogenic shock caused by

                                               11
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 13 of 58 Page ID
                                       #:527



1     fulminant myocarditis may also contribute to the overall occurrence of multiple
2     organ failurek.
3
4     OPINION
5           There is an outbreak of COVID-19 in the L.A. County Jail System since
6     there more case of this viral infection than expected in a given period. These
7     facilities are not designed to contain the spread of a highly contagious disease or to
8     treat those with significant illness. It is likely that there will be high numbers of ill
9     incarcerated individuals, as well as the staff critical to these facilities. The broader
10    health system in L.A. does not have the capacity to handle a wave of critically ill
11    patients coming from this jail system in addition to the ongoing community
12    outbreak. Improving mitigation strategies to reduce exposure to the novel
13    coronavirus by social distancing, improving hygiene (disinfection and
14    decontamination of surfaces), and testing capabilities to guide isolation and
15    quarantine procedures is instrumental to interrupt transmission within facilities of
16    the L.A. County Jail system. Additionally, it is my professional opinion that the
17    prompt release of individuals with medical conditions at risk of severe disease and
18    death due to coronavirus infection, and prompt reduction in incarcerated
19    populations in this system overall, is necessary to reduce the impact of the ongoing
20    outbreak.
21
22    DOCUMENTS REVIEWED FOR THIS DECLARATION
23    Declarations:
24       1. DeNeal Young.
25       2. Holly Davidson
26       3. Jeffrey Livotto
27       4. Jeremiah Farmer
28       5. Jessica Haviland

                                                 12
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 14 of 58 Page ID
                                       #:528



1        6. Leandrew Lewis
2        7. Rany Uong
3        8. Joe Goldenson
4        9. Catrina Balderrama
5        10. Andrew Fuentes
6     Scientific References:
7        1. Walmsley R. World Prison Population List. 11th ed. London, UK:
8           International Centre for Prison Studies, Kings College; 2016. Available at:
9           https://www.prisonstudies.org/sites/default/files/resources/downloads/world
10          _prison_population_list_11th_edition_0.pdf. Accessed: April 12, 2020.
11       2. Herivel T, Wright P. Prison profiteers. Who makes money from mass
12          incarceration? The New Press, New York, NY, U.S.A. 2007New York
13          Lawyers for the Public Interest. Detained and denied healthcare access in
14          immigration detention.
15       3. Kinner SA, Young JT. Understanding and improving the health of people
16          who experience incarceration: An overview and synthesis. Epidemiol Rev
17          2018; 40: 4-11.
18       4. Prison Policy Initiative. Available at:
19          https://www.prisonpolicy.org/reports/pie2020.html. Accessed: April 11,
20          2020.
21       5. Harding DJ, Morenoff JD, Nguyen AP, Bushway SD, Binswanger IA. A
22          natural experiment study of the effects of imprisonment on violence in the
23          community. Nat Hum Behav 2019; 3(7): 671-77.
24       6. Harding DJ. Do prisons makes us safer. Sci Am 2019. Available at:
25          https://www.scientificamerican.com/article/do-prisons-make-us-safer/.
26          Accessed: April 12, 2020.
27
28

                                               13
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 15 of 58 Page ID
                                       #:529



1       7. Case A, Deaton A. Rising morbidity and mortality in midlife among white
2          non-Hispanic Americans in the 21st century. Proc Natl Acad Sci USA 2015;
3          112 (49): 15078-83.
4       8. Berger ZD, Goldberg DS. Caught in the web – U.S. immigration and
5          compound disadvantage. N Engl J Med 2019; 381(11): 993-995Harding DJ,
6          Morenoff JD, Nguyen AP, Bushway SD. Short-and long-term effect of
7          imprisonment on future felony convictions and prison admissions. Proc Natl
8          Acad Sci 2017; 114 (42): 11103-11108.
9       9. Harding DJ, Morenoff JD, Herbert CW. Home is hard to find: neighborhood,
10         institutions and the residential trajectories of returning prisoners. Ann Am
11         Acad Pol Soc Sci 2013; 647(1): 214-236.
12      10. CDC-Interim Clinical Guidance for Management of Patients with Confirmed
13         Coronavirus Disease (COVID-19) Available at:
14         https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
15         management-patients.html). Accessed: April 12, 2020.
16      11. Johns Hopkins University. Coronavirus Resource Center Available at:
17         https://coronavirus.jhu.edu/map.html. Accessed: April 12, 2020.
18      12. The New York Times. Coronavirus in the U.S.: Latest map and case count –
19         The New York Times. Available at:
20         https://www.nytimes.com/interactive/2020/us/coronavirus-us-
21         cases.html?referringSource=articleShare. Accessed: April 12, 2020.
22      13. Fauci AS. Infectious diseases: considerations for the 21st century. Clin Infect
23         Dis 2001; 32: 675-85.
24      14. Finnie TJR, Copley VR, Hall IM, Leach S. An analysis of influenza
25         outbreaks in institutions and enclosed societies. Epidemiol Infect 2014; 14:
26         107-113.
27
28

                                              14
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 16 of 58 Page ID
                                       #:530



1       15. Chao W-C, Liu P-Y, Wu C-L. Control of an H1N1 outbreak in a
2          correctional facility in central Taiwan. J Microbiol Immunol Infect 2017; 50:
3          175-182.
4       16. Dolan K, Wirtz AL, Moazen B, Ndeffo-Mbah M, Galvani A, Kinner SA,
5          Courtney R, McKee M, Amon JJ, Maher L, Hellard M, Beyrer C, Altice FL.
6          Global burden of HIV, viral hepatitis, and tuberculosis in prisoners and
7          detainees. Lancet 2016; 388 (10049): 1089-1102.
8       17. Prisons and custodial settings are part of a comprehensive response to
9          COVID-19. Lancet Public Health 2020; 5(4): e188-e189.
10      18. CDC. Interim guidance on management of coronavirus disease 2019
11         (COVID-19) in correctional and detention facilities. Available at:
12         https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
13         detention/guidance-correctional-detention.html. Accessed: April 12, 2020.
14      19. Van Doremalen N, Bushmaker T, Morris DH, Holbrook MG, Gamble A,
15         Williamson BN, Tamin A, Harcourt JL, Thornburg NJ, Gerber SI, Lloyd-
16         Smith JO, de Wit E, Munster VJ. Aerosol and surface stability of SARS-
17         CoV-2 as compared with SARS-CoV-1. N Engl J Med 2020; Mar 17. doi:
18         10.1056/NEJMc2004973.
19      20. Mizumoto K, Chowell G. Transmission potential of the novel coronavirus
20         (COVID-19) onboard the diamond Princess Cruises Ship, 2020. Infect Dis
21         Modelling 2020; 5: 264-270.
22      21. Mizumoto K, Kagaya K, Zarebski A, Chowell G. Estimating the
23         asymptomatic proportion of coronavirus disease 2019 (COVID-19) cases on
24         board the diamond Princess cruise ship, Yokohama, Japan, 2020. Euro
25         Surveill 2020; 25 (10). doi: 10.2807/1560-7917.ES.2020.25.10.2000180.
26      22. Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High
27         contagiousness and rapid spread of severe acute respiratory syndrome
28

                                             15
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 17 of 58 Page ID
                                       #:531



1          coronavirus 2. Emerg Infect Dis. 2020 Jul
2          https://doi.org/10.3201/eid2607.200282.
3       23. Swerdlow DL, Finelli L. Preparation for possible sustained transmission of
4          2019 Novel Coronavirus. Lessons from previous pandemics. JAMA 2020;
5          323(12): 1129-30.
6       24. Patrozou E, Mermel LA. Does influenza transmission occur from
7          asymptomatic infection or prior to symptom onset? Public Health Rep 2009;
8          124: 193-96.
9       25. Thompson R. Pandemic potential of 2019-nCoV.Lancet Infect Dis 2020; 20
10         March 20; doi.org/10.1016/S1473-3099 (20)30068-2.
11      26. Li R, Pei S, Chen B, Song , Zhang T, Shaman J. Substantial undocumented
12         infection facilitates the rapid dissemination of novel coronavirus (SARS-
13         CoV2). Science 10.1126/scienceabb3221 (2020).
14      27. Crux. Brazil’s Church leaders warn about a threat to prisoners posed by
15         COVID-19.https://cruxnow.com/church-in-the-americas/2020/04/brazils-
16         church-leaders-warn-about-threat-to-prisoners-posed-by-covid-19/. April 4,
17         2020. Accessed: April 12, 2020.
18      28. India Today. Coronavirus: India’s packed prisons raise COVID-19 alarm.
19         https://www.indiatoday.in/mail-today/story/india-packed-prisons-raise-
20         coronavirus-alarm-1661136-2020-03-30. March 30, 2020. Accessed: April
21         12, 2020.
22      29. World Prisons Brief. COVID-19 in prisons: a major public health risk.
23         https://www.prisonstudies.org/news/covid-19-prisons-%E2%80%93-major-
24         public-health-risk. Accessed: April 12, 2020.
25      30. Federal Bureau of Prisons. Available at: https://www.bop.gov/coronavirus/.
26         Accessed: April 12, 2020.
27      31. New York Times. Chicago’s jail is top U.S. hot spot as virus spreads behind
28         bars. April 8, 2020. Available at:

                                                16
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 18 of 58 Page ID
                                       #:532



1           https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-
2           chicago.html. Accessed: April 12, 2020.
3        32. Cabral J, Cuevas AG. Health inequities among Latinos/Hispanics:
4           documentation status as a determinant of health. J Racial Ethnic Health Disp
5           2020; Feb 5. doi: 10.1007/s40615-020-00710-0.
6        33. Gransky M, Keller A, Venters H. Death rates among detained immigrants in
7           the United States. In J Environ Res Public health 2015; 12, 14414-14419.
8        34. Farmer PE, Nizeye B, Stulac S, Keshavjee S. Structural violence and clinical
9           medicine. PLoS Med 2006; 3(10); e449.
10       35. Hotez PJ. Neglected infections of poverty in the United States of America.
11          PLoS Negl Trop Dis 2008; 2(6): e256.
12       36. Franco-Paredes C, Santos-Preciado JI. Freedom, justice, and the Neglected
13          Tropical Diseases. PLoS Negl Trop Dis 2011; 8: e1235.
14       37. The Guardian. Data form US south shows African Americans hit hardest by
15          COVID-19. https://www.theguardian.com/world/2020/apr/08/black-
16          americans-coronavirus-us-south-data. Accessed: April 12, 2020.
17       38. MMWR. COVID-19 in a Long-Term Care Facility — King County,
18          Washington, February 27–March 9, 2020; March 27, 2020: 69(12): 339-342.
19
20       I declare under penalty of perjury that the statements above are true and correct
21    to the best of my knowledge.
22          Date: April 24, 2020
23
24
                  ______________________________
25                Carlos Franco-Paredes, MD, MPH, DTMH (Gorgas)
26                Associate Professor of Medicine
27
28

                                               17
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 19 of 58 Page ID
                                       #:533



1                                      EXHIBIT A.
2
3     PERSONAL INFORMATION
4     Carlos Franco-Paredes, M.D., M.P.H.
5
6     CURRENT PROFESSIONAL POSITION AND ACTIVITIES:
7        Associate Professor of Medicine, Division of Infectious Diseases, University
8          of Colorado Denver School of Medicine, Anschutz Medical Campus and
9          Infectious Diseases (July 2018 - ongoing).
10       Fellowship Program Director, Division of Infectious Diseases, University of
11         Colorado Denver School of Medicine, Anschutz Medical Campus (March
12         2019- ongoing).
13
14    EDUCATION
15         1989 -1995 M.D. - La Salle University School of Medicine, Mexico City,
16                     Mexico
17         1996-1999 Internship and Residency in Internal Medicine, Emory
18                     University School of Medicine Affiliated Hospitals, Atlanta,
19                     GA
20         1999-2002 Fellowship in Infectious Diseases, Emory University School of
21                     Medicine Affiliated Hospitals, Atlanta, GA
22         1999-2002 Fellow in AIDS International Training and Research Program,
23                     NIH Fogarty Institute, Rollins School of Public Health, Emory
24                     University, Atlanta, GA
25         1999 - 2002 Masters Degree in Public Health (M.P.H.) Rollins School of
26                     Public Health, Emory University, Atlanta, GA, Global Health
27                     Track
28

                                            18
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 20 of 58 Page ID
                                       #:534



1          2001-2002 Chief Medical Resident, Grady Memorial Hospital, Emory
2                       University School of Medicine, Atlanta, GA
3          2006         Diploma Course in Tropical Medicine, Gorgas. University of
4                       Alabama, Birmingham and Universidad Cayetano Heredia,
5                       Lima Peru
6
7     CERTIFICATIONS
8          1999-Present        Diplomat in Internal Medicine American Board of
9                              Internal Medicine
10                             (Recertification 11/2010-11/2020)
11         2001-present        Diplomat in Infectious Diseases, American Board of
12                             Internal Medicine, Infectious Diseases Subspecialty
13                             (Recertification 04/2011-04/2021)
14         2005-present        Travel Medicine Certification by the International
15                             Society of Travel Medicine
16         2007-present        Tropical Medicine Certification by the American Society
17                             of Tropical Medicine – Diploma in Tropical Medicine
18                             and Hygiene
19                             (DTMH - Gorgas)
20
21    EMPLOYMENT HISTORY:
22             2002 - 2004 - Advisor to the Director of the National Center for Child
23                and Adolescent Health and of the National Immunization Council
24                (NIP), Ministry of Health Mexico; my activities included critical
25                review of current national health plans on vaccination, infectious
26                diseases, soil-transmitted helminthic control programs; meningococcal
27                disease outbreaks in the jail system, an outbreak of imported measles
28                in 2003-2004 and bioterrorism and influenza pandemic preparedness.

                                              19
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 21 of 58 Page ID
                                       #:535



1                I represented the NIP at meetings of the Global Health Security
2                Action Group preparation of National preparedness and response
3                plans for Mexico
4              2005 – 2011- Co-Director Travel Well Clinic, Emory University
5                Emory Midtown Hospital
6              2004- 8/2009 -Assistant Professor of Medicine
7                Department of Medicine, Division of Infectious Diseases
8                Emory University School of Medicine, Atlanta GA
9              3/2008-10/2009 Consultant WHO, HQ, Geneva, Influenza Vaccine
10             9/2009- 3/2011 Associate Professor of Medicine
11               Department of Medicine, Division of Infectious Diseases
12               Emory University School of Medicine, Atlanta GA
13             1/2007 – 3/2011 Assistant Professor of Public Health
14               Hubert Department of Global Health
15               Rollins School of Public Health, Emory University, Atlanta GA
16             4/2011 –5/2013 - Associate Professor of Public Health in Global
17               Health
18               Hubert Department of Global Health
19               Rollins School of Public Health, Emory University, Atlanta GA
20             2010 - WHO HQ Consultant for a 4-month-period on the Deployment
21               of H1N1 influenza vaccine in the African Region, Jan to March 2010,
22               Switzerland Geneva, WHO HQ 2010 sponsored by John Snow Inc.
23               USAID, Washington, D.C.
24             2014-2015 - Consultant International Association of Immunization
25               Managers, Regional Meeting of the Middle Eastern and North African
26               Countries and Sub Saharan Africa, held in Durban South Africa, Sept
27               2014; and as rapporteur of the Inaugural Conference, 3-4 March 2015,
28               Istanbul, Turkey.

                                            20
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 22 of 58 Page ID
                                       #:536



1              3/2011- 5/2017 - Phoebe Physician Group –Infectious Diseases
2                Clinician Phoebe Putney Memorial Hospital, Albany, GA.
3              5/2015 - 9/2015 - Consultant Surveillance of Enteric Fever in Asia
4                (Pakistan, Indonesia, Bangladesh, Nepal, India) March 2015-October
5                2015.
6              June 19, 2017-June 31, 2018–Visiting Associate Professor of
7                Medicine, Division of Infectious Diseases, University of Colorado
8                Denver, Anschutz Medical Campus
9              June 2004- present - Adjunct Professor of Pediatrics, Division of
10               Clinical Research, Hospital Infantil de México, Federico Gómez,
11               México City, México. Investigador Nacional Nivel II, Sistema
12               Nacional de Investigadores (12/2019); SNI III Sistema Nacional de
13               Investigadores (1/2020-); Investigador Clínico Nivel E, Sistema
14               Nacional de Hospitales
15
16    HONORS AND AWARDS
17               I.      1995 TOP GRADUATING STUDENT, LA SALLE SCHOOL
18                       OF MEDICINE
19               1997 Award for Academic Excellence in Internal Medicine, EUSM
20               1999 Alpha Omega Alpha (AOA) House staff Officer, EUSM
21               2002 Pillar of Excellence Award. Fulton County Department of
22                       Health and Wellness Communicable Disease Prevention
23                       Branch, Atlanta GA
24               2002 Emory University Humanitarian Award for extraordinary
25                       service in Leadership Betterment of the Human Condition the
26                       Emory University Rollins School of Public Health
27               2002 Winner of the Essay Contest on the Health of Developing
28                       Countries:

                                              21
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 23 of 58 Page ID
                                       #:537



1                      Causes and Effects in Relation to Economics or Law, sponsored
2                      by the Center for International Development at Harvard
3                      University and the World Health Organization Commission on
4                      Macroeconomics Health with the essay "Infectious Diseases,
5                      Non-zero Sum Thinking and the Developing World”
6                2002 “James W. Alley” Award for Outstanding Service to
7                      Disadvantaged Populations, Rollins School of Public Health of
8                      Emory University May 2002. Received during Commencement
9                      Ceremony Graduation to obtain the Degree of Masters in Public
10                     Health
11               2006 Golden Apple Award for Excellence in Teaching, Emory
12                     University, School of Med
13               2006 Best Conference Award Conference, “Juha Kokko” Best
14                           Conference Department of Medicine, EUSM
15               2007 “Jack Shulman” Award Infectious Disease fellowship,
16                     Excellence in Teaching Award, Division of Infectious Diseases,
17                     EUSM
18               2007 Emerging Threats in Public Health: Pandemic Influenza CD-
19                     ROM, APHA’s Public Health Education and Health Promotion
20                     Section, Annual Public Health Materials Contest award
21               2009 National Center for Preparedness, Detection, and Control of
22                     Infectious Diseases. Honor Award Certificate for an exemplary
23                     partnership in clinical and epidemiologic monitoring of illness
24                     related to international travel. NCPDCID Recognition Awards
25                     Ceremony, April 2009. CDC, Atlanta, GA
26               2012 The ISTM Awards Committee, directed by Prof. Herbert
27                     DuPont, selected the article "Rethinking typhoid fever
28

                                            22
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 24 of 58 Page ID
                                       #:538



1                         vaccines" in the Journal of Travel Medicine (Best Review
2                         Article)
3                 2012 Best Clinical Teacher. Albany Family Medicine Residency
4                         Program
5                    2018 Outstanding Educator Award – Infectious Diseases Fellowship,
6                         Division of Infectious Diseases, University of Colorado,
7                         Anschutz Medical Center, Aurora Colorado
8
9     EDITORSHIP AND EDITORIAL BOARDS
10    2007-Present        Deputy/Associate Editor PLoS Neglected Tropical Disease
11                        Public Library of Science
12    2017-2018           Deputy Editor, Annals of Clinical Microbiology and
13                        Antimicrobials BMC
14    2007-2019           Core Faculty International AIDS Society-USA -Travel and
15                        Tropical Medicine/HIV/AIDS
16
17    INTERNATIONAL COMMITTEES
18    2018- Member of the Examination Committee of the International Society of
19          Travel Medicine. Developing Examination Questions and Proctoring the
20          Certificate in Traveler’s Health Examination
21          Proctor Certificate of Traveler’s Health Examination (CTH) as part of the
22          International Society of Travel Medicine– 12th Asia-Pacific Travel Health
23          Conference, Thailand 21-24 March 2019
24          Proctor Certificate of Traveler’s Health Examination (CTH), Atlanta, GA,
25          September, 2019
26
27    PRESENTATIONS AT NATIONAL/INTERNATIONAL MEETINGS
28    2017- Meeting of the Colombian Society of Infectious Diseases, August 2017:

                                               23
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 25 of 58 Page ID
                                       #:539



1     Discussion of Clinical Cases Session, Influenza, MERS-Coronavirus, Leprosy,
2     Enteric Fever
3     2018 – Cutaneous Mycobacterial Diseases, Universidad Cayetano Heredia,
4     Lima, Peru, Mayo 2018
5     2018 – Scientific Writing Seminar, ACIN, Pereira, Colombia, August 2-4, 2018
6     2019 – First International Congress of Tropical Diseases ACINTROP 2019. March
7     21, 2019, Monteria, Colombia, Topic: Leishmaniasis
8     2019 – One Health Symposium of Zoonoses, Pereira Colombia, August 16-17,
9     2019, Topic: Zoonotic Leprosy
10    2019 – Congress Colombian Association of Infectious Diseases (ACIN), Topic:
11    Leprosy in Latin America, Cartagena, Colombia, August 21-24, 2019
12    2019 – World Society Pediatric Infectious Diseases, Manila Philippines, November
13    7-9, 2019 - Tropical Medicine Symposium: Diagnosis, Treatment, and Prevention
14    of Leprosy.
15    2019 – FLAP. Federacion Latino Americana de Parasitologia, Panama, Panama,
16    November 26, 2019, Oral Transmission of Leprosy Symposium
17    2019 – FLAP. Federacion Latino Americana de Parasitologia, Panama, Panama,
18    November 27, 2019, Leprosy Situation in the Americas.
19
20
21    PUBLICATIONS
22    BOOKS
23    Franco-Paredes C, Santos-Preciado JI. Neglected Tropical Diseases in Latin
24    America and the Caribbean, Springer-Verlag, 2015. ISBN-13: 978-3709114216
25    ISBN-10: 3709114217
26    Franco-Paredes C. Core Concepts in Clinical Infectious Diseases, Academic
27    Press, Elsevier, March 2016. ISBN: 978-0-12-804423-0
28

                                            24
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 26 of 58 Page ID
                                       #:540



1
2     RESEARCH ORIGINAL ARTICLES (clinical, basic science, other) in
3     refereed journals:
4     1. Del Rio C, Franco-Paredes C, Duffus W, Barragan M, Hicks G. Routinely
5     Recommending HIV Testing at a Large Urban Urgent-Care Clinic – Atlanta, GA.
6     MMWR Morbid Mortal Wkly Rep 2001; 50:538-541.
7     2. Del Rio C, Barragán M, Franco-Paredes C. Pneumocystis carinii Pneumonia.
8     N Engl J Med 2004; 351:1262-1263.
9     3. Barragan M, Hicks G, Williams M, Franco-Paredes C, Duffus W, Del Rio C.
10    Health Literacy is Associated with HIV Test Acceptance. J Gen Intern Med 2005;
11    20:422-425.
12    4. Rodriguez-Morales A, Arria M, Rojas-Mirabal J, Borges E, Benitez J, Herrera
13    M, Villalobos C, Maldonado A, Rubio N, Franco-Paredes C. Lepidopterism Due
14    to the Exposure of the Moth Hylesia metabus in Northeastern Venezuela. Am J
15    Trop Med Hyg 2005; 73:991-993.
16    5. Rodriguez-Morales A, Sánchez E, Arria M, Vargas M, Piccolo C, Colina R,
17    Franco-Paredes C. White Blood Cell Counts in Plasmodium vivax. J Infect Dis
18    2005; 192:1675-1676.
19    6. Franco-Paredes C, Nicolls D, Dismukes R, Kozarsky P. Persistent Tropical
20    Infectious Diseases among Sudanese Refugees Living in the US. Am J Trop Med
21    Hyg 2005; 73: 1.
22    7. Osorio-Pinzon J, Moncada L, Franco-Paredes C. Role of Ivermectin in the
23    Treatment of Severe Orbital Myiasis Due to Cochliomyia hominivorax. Clin
24    Infect Dis 2006; 3: e57-9.
25    8. Rodriguez-Morales A, Franco-Paredes C. Impact of Plasmodium vivax
26    Malaria during Pregnancy in Northeastern Venezuela. Am J Trop Med Hyg 2006;
27    74:273-277.
28

                                             25
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 27 of 58 Page ID
                                       #:541



1     9. Rodriguez-Morales A, Nestor P, Arria M, Franco-Paredes C. Impact of
2     Imported Malaria on the Burden of Malaria in Northeastern Venezuela. J Travel
3     Med 2006; 13:15-20.
4     10. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
5     Franco-Paredes C. Is anemia in Plasmodium vivax More Severe and More
6     Frequent than in Plasmodium falciparum? Am J Med 2006; 119:e9-10.
7     11. Hicks G, Barragan M, Franco-Paredes C, Williams MV, del Rio C. Health
8     Literacy is a Predictor of HIV Knowledge. Fam Med J 2006; 10:717-723.
9     12. Cardenas R, Sandoval C, Rodriguez-Morales A, Franco-Paredes C. Impact of
10    Climate Variability in the Occurrence of Leishmaniasis in Northeastern Colombia.
11    Am J Trop Med Hyg 2006; 75:273-7.
12    13. Franco-Paredes C, Nicolls D, Dismukes R, Wilson M, Jones D, Workowski
13    K, Kozarsky P. Persistent and Untreated Tropical Infectious Diseases among
14    Sudanese Refugees in the US. Am J Trop Med Hyg 2007; 77:633-635.
15    14. Rodríguez-Morales AJ, Sanchez E, Arria M, Vargas M, Piccolo C, Colina R,
16    Franco-Paredes C. Hemoglobin and haematocrit: The Threefold Conversion is
17    also Non Valid for Assessing Anaemia in Plasmodium vivax Malaria-endemic
18    Settings. Malaria J 2007; 6:166.
19    15. Franco-Paredes C, Jones D, Rodriguez-Morales AJ, Santos-Preciado JI.
20    Improving the Health of Neglected Populations in Latin America. BMC Public
21    Health 2007; 7.
22    16. Kelly C, Hernández I, Franco-Paredes C, Del Rio C. The Clinical and
23    Epidemiologic Characteristics of Foreign-born Latinos with HIV/AIDS at an
24    Urban HIV Clinic. AIDS Reader 2007; 17:73-88.
25    17. Hotez PJ, Bottazzi ME, Franco-Paredes C, Ault SK, Roses-Periago M. The
26    Neglected Tropical Diseases of Latin America and the Caribbean: Estimated
27    Disease Burden and Distribution and a Roadmap for Control and Elimination.
28    PLoS Negl Trop Dis 2008; 2:e300.

                                             26
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 28 of 58 Page ID
                                       #:542



1     18. Tellez I, Barragan M, Nelson K, Del Rio C, Franco-Paredes C. Pneumocystis
2     jiroveci (PCP) in the Inner City: A Persistent and Deadly Pathogen. Am J Med Sci
3     2008; 335:192-197.
4     19. Rodriguez-Morales AJ, Olinda, Franco-Paredes C. Cutaneous Leishmaniasis
5     Imported from Colombia to Northcentral Venezuela: Implications for Travel
6     Advice. Trav Med Infect Dis 2008; 6(6): 376-9.
7     20. Jacob J, Kozarsky P, Dismukes R, Bynoe V, Margoles L, Leonard M, Tellez I,
8     Franco-Paredes C. Five-Year Experience with Type 1 and Type 2 Reactions in
9     Hansen’s Disease at a US Travel Clinic. Am J Trop Med Hygiene 2008; 79:452-
10    454.
11    21. Delgado O, Silva S, Coraspe V, Ribas MA, Rodriguez-Morales AJ, Navarro P,
12    Franco-Paredes C. Epidemiology of Cutaneous Leishmaniasis in Children and
13    Adolescents in Venezuela. Trop Biomed. 2008; 25(3):178-83.
14    22. Franco-Paredes C, Lammoglia L, Hernandez I, Santos-Preciado JI.
15    Epidemiology and Outcomes of Bacterial Meningitis in Mexican Children: 10-
16    Years' Experience (1993-2003). Int J Infect Dis 2008; 12:380-386.
17    23. Pedroza A, Huerta GJ, Garcia ML, Rojas A, Lopez I, Peñagos M, Franco-
18    Paredes C, Deroche C, Mascareñas C. The Safety and Immunogenicity of
19    Influenza Vaccine in Children with Asthma in Mexico. Int J Infect Dis 2009;
20    13(4): 469-75.
21    24. Museru O, Franco-Paredes C. Epidemiology and Outcomes of Hepatitis B
22    Virus Infection among Refugees Seen at U.S. Travel Medicine Clinic: 2005-2008.
23    Travel Med Infect Dis 2009; 7: 171-179.
24    25. Rodriguez-Morales AJ, Olinda M, Franco-Paredes C. Imported Cases of
25    Malaria Admitted to Two Hospitals of Margarita Island, Venezuela: 1998-2005.
26    Travel Med Infect Dis 2009: (1): 48-45.
27
28

                                                27
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 29 of 58 Page ID
                                       #:543



1     26. Kelley CF, Checkley W, Mannino DM, Franco-Paredes C, Del Rio C,
2     Holguin F. Trends in Hospitalizations for AIDS-associated Pneumocystis jiroveci
3     Pneumonia in the United States (1986-2005). Chest 2009; 136(1): 190-7.
4     27. Carranza M, Newton O, Franco-Paredes C, Villasenor A. Clinical Outcomes
5     of Mexican Children with Febrile Acute Upper Respiratory Infection: No Impact
6     of Antibiotic Therapy. Int J Infect Dis 2010; 14(9): e759-63.
7     28. Museru O, Vargas M, Kinyua M, Alexander KT, Franco-Paredes C, Oladele
8     A. Hepatitis B Virus Infection among Refugees Resettled in the U.S.: High
9     Prevalence and Challenges in Access to Health Care. J Immigrant Minor Health
10    2010;
11    29. Moro P, Thompson B, Santos-Preciado JI, Weniger B, Chen R, Franco-
12    Paredes C. Needlestick injuries in Mexico City sanitation workers. Revista
13    Panamericana de Salud Pública/Pan American Journal of Public Health 2010; 27
14    (6): 467-8.
15    30. Barragan M, Holtz M, Franco-Paredes C, Leonard M. The Untimely
16    Misfortune of Tuberculosis Diagnosis at time of Death. Infect Dis Clin Pract 2010;
17    18(6):1-7.
18    31. Hochberg N, Armstrong W, Wang W, Sheth A, Moro R, Montgomery S,
19    Steuer F, Lennox J, Franco-Paredes C. High Prevalence of Persistent Parasitic
20    Infections in Foreign-born HIV-infected Persons in the United States. PLoS
21    Neglect Dis 2011; 5(4): e1034.
22    32. Larocque RC, Rao SR, Lee J, Ansdell V, Yates JA, Schwartz BS, Knouse M,
23    Cahill J, Hagmann S, Vinetz J, Connor BA, Goad JA, Oladele A, Alvarez S,
24    Stauffer W, Walker P, Kozarsky P, Franco-Paredes C, Dismukes R, Rosen J,
25    Hynes NA, Jacquerioz F, McLellan S, Hale D, Sofarelli T, Schoenfeld D, Marano
26    N, Brunette G, Jentes ES, Yanni E, Sotir MJ, Ryan ET; the Global TravEpiNet
27    Consortium. Global TravEpiNet: A National Consortium of Clinics Providing Care
28    to International Travelers--Analysis of Demographic Characteristics, Travel

                                              28
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 30 of 58 Page ID
                                       #:544



1     Destinations, and Pretravel Healthcare of High-Risk US International Travelers,
2     2009-2011. Clin Infect Dis. 2012; 54(4):455-462.
3     33. Espinosa-Padilla SE, Murata C, Estrada-Parra S, Santos-Argumendo L,
4     Mascarenas C, Franco-Paredes C, Espinosa-Rosales FJ. Immunogenicity of a 23-
5     valent pneumococcal polysaccharide vaccine among Mexican children. Arch Med
6     Res 2012;
7     34. Harris JR, Lockhart SR, Sondermeyer G, Vugia DJ, Crist MB, D'Angelo MT,
8     Sellers B, Franco-Paredes C, Makvandi M, Smelser C, Greene J, Stanek D, Signs
9     K, Nett RJ, Chiller T, Park BJ. Cryptococcus gattii infections in multiple states
10    outside the US Pacific Northwest. Emerg Infect Dis. 2013; 19 (10):1620-6.
11    35. Franco-Paredes C. Aerobic actinomycetes that masquerade as pulmonary
12    tuberculosis. Bol Med Hosp Infant Mex 2014; 71(1): 36-40.
13    36. Chastain DB, Ngando I, Bland CM, Franco-Paredes C, and Hawkins WA.
14    Effect of the 2014 Clinical and Laboratory Standard Institute urine-specific
15    breakpoints on cefazolin susceptibility rates at a community teaching hospital. Ann
16    Clin Microbiol Antimicrob 2017; 16(1): 43.
17    37. Kashef Hamadani BH, Franco-Paredes C, MCollister B, Shapiro L, Beckham
18    JD, Henao-Martinez AF. Cryptococcosis and cryptococcal meningitis- new
19    predictors and clinical outcomes at a United States Academic Medical Center.
20    Mycoses 2017; doi: 10.1111/myc.12742.
21    38. Chastain DB, Franco-Paredes C, Wheeler SE, Olubajo B, Hawkins A.
22    Evaluating Guideline Adherence regarding Empirical Vancomycin use in patients
23    with neutropenic fever. Int J Infect Dis 2018; Feb 22. pii: S1201-9712(18)30052-3.
24    doi: 10.1016/j.ijid.2018.02.016. PMID: 29477362
25    39. Parra-Henao G, Amioka E, Franco-Paredes C, Colborn KL, Henao-Martinez
26    AF. Heart failure symptoms and ecological factors as predictors of Chagas disease
27    among indigenous communities in the Sierra Nevada de Santa Marta, Colombia. J
28

                                               29
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 31 of 58 Page ID
                                       #:545



1     Card Fail 2018; Mar 26. pii: S1071-9164(18)30119-2. doi:
2     10.1016/j.cardfail.2018.03.007.
3     40. Vela Duarte D, Henao-Martinez AF, Nyberg E, Castellanos P, Franco-
4     Paredes C, Chastain DB, Lacunar Stroke in Cryptococcal Meningitis: Clinical and
5     Radiographic Features. J Stroke and Cerebrovascular Disease 2019;
6     41. Chastain DB, Henao-Martinez AF, Franco-Paredes C. A clinical pharmacist
7     survey of prophylactic strategies used to prevent adverse events of lipid-associated
8     formulations of amphotericin B. Infect Dis 2019;
9     42. Henao-Martínez AF, Chadalawada S, Villamil-Gomez WE, DeSanto K, Rassi
10    A Jr, Franco-Paredes C. Duration and determinants of Chagas latency: an
11    etiology and risk systematic review protocol. JBI Database System Rev Implement
12    Rep. 2019 Jul 22. doi: 10.11124/JBISRIR-D-18-00018.
13
14    CONSENSUS STATEMENTS
15
16    Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo Nacheli G,
17    Franco-Paredes C, Singh J, Toth J, Zgoda M, Folch E. Society for Advanced
18    Bronchoscopy Consensus Statement and Guidelines for bronchoscopy and airway
19    management amid the COVID-19 pandemic. J Thorac Dis 2020;
20    http:/dx.doi.org/10.21037/jtd.2020.04.32
21
22    RESEARCH ORIGINAL ARTICLES AS COLLABORATOR (clinical, basic
23    science, other) in refereed journals:
24    43. Benator D, Bhattacharya M, Bozeman L, Burman W, Cantazaro A, Chaisson
25    R, Gordin F, Horsburgh CR, Horton J, Khan A, Lahart C, Metchock B, Pachucki
26    C, Stanton L, Vernon A, Villarino ME, Wang YC, Weiner M, Weis S;
27    Tuberculosis Trials Consortium. Rifapentine and Isoniazid Once a Week versus
28    Rifampicin and Isoniazid twice a week for Treatment of Drug-susceptible

                                               30
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 32 of 58 Page ID
                                       #:546



1     Pulmonary Tuberculosis in HIV-Negative Patients: a Randomised Clinical Trial.
2     Lancet 2002; 360:528-34.
3     44. Weiner M, Burman W, Vernon A, Benator D, Peloquin CA, Khan A, Weis S,
4     King B, Shah N, Hodge T; Tuberculosis Trials Consortium. Low INH
5     Concentrations and Outcome of Tuberculosis Treatment with Once-weekly INH
6     and Rifapentine. Am J Rev Crit Care Med 2003; 167:1341-1347.
7     45. Jasmer RM, Bozeman L, Schwartzman K, Cave MD, Saukkonen JJ, Metchock
8     B, Khan A, Burman WJ; Tuberculosis Trials Consortium. Recurrent
9     Tuberculosis in the United States and Canada: Relapse or Reinfection? Am J
10    Respir Crit Care Med 2004; 170:1360-1366.
11    Mendelson M, Davis XM, Jensenius M, Keystone JS, von Sonnenburg F, Hale DC,
12    Burchard GD, Field V, Vincent P, Freedman DO; GeoSentinel Surveillance
13    Network. Health risks in travelers to South Africa: the GeoSentinel experience and
14    implications for the 2010 FIFA World Cup. Am J Trop Med Hyg. 2010; 82(6):
15    991-5.
16    46. Hagmann S, Neugebauer R, Schwartz E, Perret C, Castelli F, Barnett ED,
17    Stauffer WM; GeoSentinel Surveillance Network. Illness in children after
18    international travel: analysis from the GeoSentinel Surveillance Network.
19    Pediatrics. 2010; 1 25(5): e1072-80.
20    47. Schlagenhauf P, Chen LH, Wilson ME, Freedman DO, Tcheng D, Schwartz E,
21    Pandey P, Weber R, Nadal D, Berger C, von Sonnenburg F, Keystone J, Leder K;
22    GeoSentinel Surveillance Network. Sex and gender differences in travel-
23    associated disease. Clin Infect Dis. 2010; 50 (6): 826-32.
24    48. Jensenius M, Davis X, von Sonnenburg F, Schwartz E, Keystone JS, Leder K,
25    Lopéz-Véléz R, Caumes E, Cramer JP, Chen L, Parola P; GeoSentinel
26    Surveillance Network. Multicener GeoSentinel analysis of rickettsial diseases in
27    international travelers, 1996-2008. Emerg Infect Dis. 2009; 15(11):1791-8.
28

                                               31
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 33 of 58 Page ID
                                       #:547



1     49. Chen LH, Wilson ME, Davis X, Loutan L, Schwartz E, Keystone J, Hale D,
2     Lim PL, McCarthy A, Gkrania-Klotsas E, Schlagenhauf P; GeoSentinel
3     Surveillance Network. Emerg Infect Dis. 2009; 15(11): 1773-82.
4     50. Nicolls DJ, Weld LH, Schwartz E, Reed C, von Sonnenburg F, Freedman DO,
5     Kozarsky PE; GeoSentinel Surveillance Network. Characteristics of
6     schistosomiasis in travelers reported to the GeoSentinel Surveillance Network
7     1997-2008. Am J Trop Med Hyg 2008; 79(5): 729-34.
8     51. Greenwood Z, Black J, Weld L, O'Brien D, Leder K, Von Sonnenburg F,
9     Pandey P, Schwartz E, Connor BA, Brown G, Freedman DO, Torresi J;
10    GeoSentinel Surveillance Network. Gastrointestinal infection among
11    international travelers globally. J Travel Med 2008; 1 5(4):221-8.
12    52. Davis XM, MacDonald S, Borwein S, Freedman DO, Kozarsky PE, von
13    Sonnenburg F, Keystone JS, Lim PL, Marano N; GeoSentinel Surveillance
14    Network. Health risks in travelers to China: the GeoSentinel experience and
15    implications for the 2008 Beijing Olympics. Am J Trop Med Hyg 2008; 79(1): 4-8.
16    53. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED,
17    Greenaway CA, Lim PL, Schwartz E, Wilder-Smith A, Wilson ME; GeoSentinel
18    Surveillance Network. Vaccine preventable diseases in returned international
19    travelers: results from the GeoSentinel Surveillance Network. Vaccine 2010;
20    28(46):7389-95.
21    54. Esposito DH, Han PV, Kozarsky PE, Walker PF, Gkrania-Klotsas E, Barnett
22    ED, Libman M, McCarthy AE, Field V, Connor BA, Schwartz E, MacDonald S,
23    Sotir MJ; GeoSentinel Surveillance Network. Characteristics and spectrum of
24    disease among ill returned travelers from pre- and post-earthquake Haiti: The
25    GeoSentinel experience. Am J Trop Med Hyg 2012 Jan; 86(1):23-8.
26    55. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED,
27    Greenaway CA, Lim PL, Schwartz E, Wilder-Smith A, Wilson ME; GeoSentinel
28    Surveillance Network. Latitudinal patterns of travel among returned travelers

                                              32
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 34 of 58 Page ID
                                       #:548



1     with influenza: results from the GeoSentinel Surveillance Network, 1997-2007. J
2     Travel Med 2012; 19(1):4-8. doi: 10.1111/j.1708-8305.2011.00579.x.
3
4     REVIEW, EDITORIALS, CASE SERIES, CASE REPORT ARTICLES:
5     56. Franco-Paredes C, Jurado R. Ankylosing Spondylitis Fibrocavitary Lung
6     Disease. Clin Infect Dis 2001; 32:1062.
7     57. Franco-Paredes C, Evans J, Jurado R. Diabetes Insipidus due to Streptococcus
8     pneumoniae Meningitis. Arch Intern Med 2001; 161; 1114-15.
9     58. Franco-Paredes C, Blumberg H. Tuberculosis Psoas Abscess caused by
10    Mycobacterium tuberculosis and Staphylococcus aureus: Case Report and Review.
11    Am J Med Sci 2001; 321:415-17.
12    59. Jurado R, Franco-Paredes C. Aspiration Pneumonia: A Misnomer. Clin
13    Infect Dis 2001;33:1612-3.
14    60. Del Rio Carlos, Franco-Paredes C. Bioterrorism: A New Public Health
15    Problem. Sal Publ Mex 2001; 43:585-88.
16    61. Franco-Paredes C, Blumberg H. New Concepts in the Diagnosis of Latent
17    Tuberculosis Infection. Consultant 2001; 41:1105-1121.
18    62. Franco-Paredes C, Bellehemeur T, Sanghi P, et al. Aseptic Meningitis and
19    Retrobulbar Optic Neuritis Caused By VZV Preceding the Onset of PORN in a
20    Patient with AIDS. AIDS 2002; 16:1045-1049.
21    63. Franco-Paredes C, Mehrabi D, Calle J, Jurado R. Night Sweats Revisited.
22    Infect Dis Clin Pract 2002; 11:291-293.
23    64. Franco-Paredes C, Jurado R, Del Rio C. The Clinical Utility of the Urine
24    Gram Stain. Infect Dis Clin Pract 2002; 11:561-563.
25    65. Franco-Paredes C, Agudelo C. Editorial Response: The Ever Expanding
26    Clinical Spectrum of Tuberculosis. J Clin Rheumatol 2002;8:1-2.
27
28

                                                33
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 35 of 58 Page ID
                                       #:549



1     66. Franco-Paredes C, Rebolledo P, Folch E, Hernandez I, Del Rio C. Diffuse
2     CD8 Lymphocytosis Syndrome in HIV-infected Patients. AIDS Reader 2002;
3     12:408-13.
4     67. Franco-Paredes C. Human Immunodeficiency Virus Infection as a Risk
5     Factor for Tuberculosis Infection and Clinical Disease. Infect Med 2002; 19:475-
6     479.
7     68. Franco-Paredes C, Leonard M, Jurado R, Blumberg H. Tuberculosis of the
8     Pancreas. Report of two cases and Review of the Literature. Am J Med Sci 2002;
9     323(1): 54-58.
10    69. DiazGranados C, Franco-Paredes C, Steinberg J. A Long Suffering Patient
11    with New Abdominal Pain. Clin Infect Dis 2002; 34(9):1213-1214; 1267-1268.
12    70. Franco-Paredes C, Martin K. Extranodal Rosai-Dorfman Manifested in the
13    Meninges. Southern Med J 2002; 95(9): 1101-1104.
14    71. Franco-Paredes C, Workowski K, Harris M. Infective Endocarditis-
15    Endarteritis Complicating Coarctation of the Aorta. Am J Med 2002; 112(7):590-
16    92.
17    72. Folch E, Hernandez I, Barragan M, Franco-Paredes C. Infectious Disease,
18    Non-Zero Sum Thinking and the Developing World. Am J Med Sci 2003; 326:66-
19    72.
20    73. Franco-Paredes C, Santos Preciado JI. Parasitology Resources on the World
21    Wide Web: A Powerful Tool for Infectious Diseases Practitioners. Clin Infect Dis
22    2003; 37:694-701.
23    74. Franco-Paredes C, Tellez I, Santos-Preciado JI. Monkeypox Virus Infection
24    Appears in the Americas. Salud Publ Mex 2003; 45:428-430.
25    75. Franco-Paredes C, Del Rio C, Nava Frías M, Rangel Frausto S, Téllez I,
26    Santos Preciado JI. Confronting Bioterrorism: Epidemiologic, Clinical, and
27    Preventive Aspects of Smallpox. Sal Publ Mex 2003; 45:298-309.
28

                                             34
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 36 of 58 Page ID
                                       #:550



1     76. Franco-Paredes C, Kuri-Morales P, Alvarez-Lucas C, Zavala E, Betancourt
2     M, Nava-Frias M, Santos-Preciado JI. Severe Acute Respiratory Syndrome: A
3     Global View of the Epidemic. Sal Publ Mex 2003; 45:211-220.
4     77. Huneycut D, Folch E, Franco-Paredes C. Atypical Manifestations of
5     Infections in Patients with Familial Dysautonomia. Am J Med 2003; 115(6): 505-
6     506.
7     78. Franco-Paredes C, Sanghi P. Progressive Multifocal Leukoencephalopathy.
8     Infect Med 2003; 20(8):376.
9     79. Franco-Paredes C, Guarner J, McCall C, Mehrabi D, Del Rio C. Clinical and
10    Pathological Recognition of Leprosy. Am J Med 2003; 114(3):246-7.
11    80. Franco-Paredes C, Lammoglia L, Santos Preciado JI. Historical Perspective
12    of Smallpox in Mexico: Origins, Elimination, and Risk of Reintroduction due to
13    Bioterrorism. Gac Med Mex 2004; 141:321-328.
14    81. Santos-Preciado JI, Franco-Paredes C. Influenza Vaccine in Childhood: a
15    Preventive Strategy of National Priority. Salud Publ Mex 2004; 46:498-500.
16    82. Almeida L, Franco-Paredes C, Pérez LF, Santos JI. Meningococcal Disease:
17    Preventive and Clinical Aspects. Salud Publ Mex 2004; 46(5):438-50.
18    83. Franco-Paredes C, Téllez I, Del Rio C. The Inverse Relationship between
19    Decreased Infectious Diseases and Increased Inflammatory Disease Occurrence.
20    Arch Med Res 2004; 35:258-26.
21    84. Arria M, Rodríguez-Morales A, Franco-Paredes C. Galeria Eco-
22    epidemiológica de la Cuenca Amazónica. Rev Peru Salud Publ 2005; 22:236-240.
23    85. Franco-Paredes C, Lammoglia L, Santos-Preciado JI. The Spanish Royal
24    Philanthropic Expedition to Bring Smallpox Vaccination to the New World and
25    Asia in the 19th Century. Clin Infect Dis 2005; 41:1285-1289.
26    86. Diaz-Borjon A, Lim S, Franco-Paredes C. Multifocal Septic Arthritis: An
27    Unusual Complication of Invasive Streptococcus pyogenes Infection. Am J Med
28    2005. 118(8): 924-925.

                                              35
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 37 of 58 Page ID
                                       #:551



1     87. Franco-Paredes C, Rodríguez A. Lepromatous Leprosy. Infect Med 2005
2     88. Santos-Preciado JI, Franco-Paredes C. Tratamiento Acortado Estrictamente
3     Supervisado (TAES o DOTS) Para Tuberculosis en Poblaciones Con Niveles
4     Moderados de Farmacorresistencia: Perspectiva del Impacto Internacional. Rev
5     Inv Clin 2005; 57:488-490.
6     89. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
7     Franco-Paredes C. Severe Thrombocytopenia, Reply to Spinello et al. Clin Infect
8     Dis 2005; 41:1211-1212.
9     90. Franco-Paredes C, Dismukes R, Nicolls D, Kozarsky P. Reply to Newton et
10    al. Clin Infect Dis 2005;41:1688-1689.
11    91. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
12    Franco-Paredes C. Occurrence of Thrombocytopenia in Plasmodium vivax
13    malaria. Clin Infect Dis 2005;41:130-131.
14    92. Franco-Paredes C, Rodríguez-Morales A, Santos-Preciado JI. Bioterrorism:
15    Preparing for the Unexpected. Rev Inv Clin 2005; 57: 57(5):695-705.
16    93. Franco-Paredes C, Tellez I, Del Rio C, Santos-Preciado JI. Pandemic
17    Influenza: Impact of Avian Influenza. Salud Publ Mex 2005; 2: 47(2):107-9.
18    94. Franco-Paredes C, Dismukes R, Nicolls D, Kozarsky D. Neurotoxicity
19    Associated To Misdiagnosis of Malaria. Clin Infect Dis 2005; 40:1710-1711.
20    95. Rodríguez-Morales A, Benitez J, Franco-Paredes C. Plasmodium vivax
21    Malaria Imported from a rural Area Near Caracas Venezuela? J Trav Med 2006;
22    13:325-326.
23    96. Franco-Paredes C, Tellez I, Del Rio C. Rapid HIV Testing. Current
24    HIV/AIDS Reports 2006; 3:169-75.
25    97. Franco-Paredes C, Hidron A, Steinberg JP. Photo Quiz: An 82-year-old
26    Female from Guyana with Fever and Back pain. Chyluria due to Wuchereria
27    bancrofti Infection. Clin Infect Dis 2006; 42 (9): 1297; 1340-1341.
28

                                               36
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 38 of 58 Page ID
                                       #:552



1     98. Franco-Paredes C, Kozarsky P, Nicolls D, Dismukes R. Pelvic
2     Echinococcosis in a Northern Iraqi Refugee. J Trav Med 2006. 13 (2): 119-122.
3     99. Franco-Paredes C, Santos-Preciado JI. Prevention of Malaria in Travelers.
4     Lancet Infect Dis 2006; 6:139-149.
5     100. Franco-Paredes C, Santos-Preciado JI. Reply to Christenson. Clin Infect
6     Dis 2006; 42: 731-732.
7     101. Franco-Paredes C, Diaz-Borjon A, Barragán L, Senger M, Leonard M. The
8     Ever Expanding Association between Tuberculosis and Rheumatologic Diseases.
9     Am J Med 2006; 119:470-477.
10    102. Franco-Paredes C, Rouphael N, Del Rio C, Santos-Preciado JI. Vaccination
11    Strategies to Prevent Tuberculosis in the New Millennium: From BCG to New
12    Vaccine Candidates. Int J Infect Dis 2006; 10:93-102.
13    103. Tellez I, Calderon O, Franco-Paredes C, Del Rio C. West Nile Virus: A
14    Reality in Mexico. Gac Med Mex 2006; 142:493-9.
15    104. Franco-Paredes C, Santos-Preciado JI. Reply to Christenson. Clin Infect
16    Dis 2006; 42:731-732.
17    105. Kieny MP, Costa A, Carrasco P, Perichov Y, Franco-Paredes C, Santos-
18    Preciado JI, et al. A Global Pandemic Influenza Vaccine Action Plan. Vaccine
19    2006; 24:6367-6370.
20    106. Franco-Paredes C, Anna Von, Alicia Hidron, Alfonso J. Rodríguez-Morales,
21    Ildefonso Tellez, Maribel Barragán, Danielle Jones, Cesar G. Náquira, Jorge
22    Mendez. Chagas Disease: An Impediment in Achieving the Millennium
23    Development Goals in Latin America. BMC Int Health Hum Rights 2007; 7:7.
24    107. Von A, Zaragoza E, Jones D, Rodriguez-Morales A, Franco-Paredes C.
25    New Insights into Chagas Disease: A Neglected Disease in Latin America. J Infect
26    Developing Countries 2007; 1:99-111.
27    108. Tellez I, Franco-Paredes C, Caliendo A, Del Rio C. Rapid HIV Test: A
28    Primer for Clinicians. Infect Med 2007; 24:381-385.

                                             37
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 39 of 58 Page ID
                                       #:553



1     109. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
2     Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 1. General Aspects
3     and Immunopathogenesis. Clin Cardiol 2007; 30:195-199.
4     110. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
5     Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 2. Myocardial
6     Manifestations of Parasitic Diseases. Clin Cardiol 2007; 30:218-222.
7     111. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
8     Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 3. Pericardial
9     Manifestations of Parasitic Diseases and Other Cardiopulmonary Manifestations.
10    Clin Cardiol 2007; 30:277-280.
11    112. Rouphael N, Talati N, Franco-Paredes C. A Painful Thorn in the Foot:
12    Eumycetoma. Am J Med Sci 2007; 334:142-144.
13    113. Zimmer S, Franco-Paredes C. Efficacy of Nitazoxanide in the Treatment of
14    Cyclospora cayetanensis in a Patient Allergic to Sulfas. Clin Infect Dis 2007;
15    44(3):466-7.
16    114. Kaplan R, Rebolledo P, Gonzalez E, Franco-Paredes C. An Unexpected
17    Visitor: Mycobacterium kansasii Cutaneous Infection. Am J Med 2007;
18    120(5):415-6.
19    115. Seybold U, Blumberg H, Talati N, Franco-Paredes C. Hematogenous
20    Osteomyelitis Mimicking Osteosarcoma due to Community Associated
21    Methicillin-Resistant Staphylococcus aureus. Infect 2007; 35(3): 190-3.
22    116. Liff D, Kraft C, Pohlel K, Sperling L, Chen E, Franco-Paredes C. Nocardia
23    Nova Aortitis Following Coronary Artery Bypass Surgery. J Am Soc Echo 2007;
24    20(5):537:e7-8.
25    117. Rodriguez-Morales AJ, Franco-Paredes C. Paracoccidiodomycosis (South
26    American Blastomycosis) of the Larynx Mimicking Carcinoma. Am J Med Sci
27    2008; 335:149-150.
28

                                              38
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 40 of 58 Page ID
                                       #:554



1     118. Franco-Paredes C. Filariasis due Loa loa is also a cause of Angioedema.
2     Am J Med 2008; 121(10): e29.
3     119. Rodriguez-Morales A, Benitez J, Tellez I, Franco-Paredes C. Chagas
4     Disease Screening among Latin American Immigrants in Non-endemic Settings.
5     Travel Medicine and Infectious Disease 2008; 6:162-3.
6     120. Talati N, Rouphael N, Kuppali K, Franco-Paredes C. Spectrum of Central
7     Nervous System Manifestations due to Rapidly Growing Mycobacteria. Lancet
8     Infect Dis 2008; 8:390-8.
9     121. Rifakis P, Rodríguez-Morales A, Franco-Paredes C. Atypical Plasmodium
10    vivax Malaria in a Traveler: Bilateral hydronephrosis, Severe Thrombocytopenia,
11    and Hypotension. J Trav Med 2008; 15(2): 119-21.
12    122. Osorio-Pinzon J, Carvajal C, Sussman O, Buitrago R, Franco-Paredes C.
13    Acute liver failure due to dengue virus infection. Int J Infect Dis 2008; 12: 444-
14    445.
15    123. Jacob J, Franco-Paredes C. The Stigmatization of leprosy in India and its
16    Impact on future approaches to elimination and control. PloS Neglected Tropical
17    Diseases 2008; 30:e113.
18    124. Difrancesco L, Mora L, Doss M, Small J, Williams M, Franco-Paredes C.
19    Short of Breath: Not short of diagnosis. J Hosp Med 2009; 4(1):60-7.
20    125. Whitaker JA, Edupuganti S, Del Rio C, Franco-Paredes C. Rethinking
21    Typhoid Fever Vaccines: Implications for travelers and those living in endemic
22    areas. J Travel Med 2009, 16(1): 46-52.
23    126. Franco-Paredes C, Hidron A, Lesesne J, Tellez I, Del Rio C. HIV-AIDS:
24    Pretravel recommendations and health-related risks. Topics in HIV 2009; 17(1): 2-
25    11.
26    127. Franco-Paredes C, Jacob JT, Stryjewska B, Yoder L. Two patients
27    with leprosy and the sudden appearance of Inflammation in the skin and
28    new sensory loss. PLoS Negl Trop Dis 2009; 3(9): e425.

                                                39
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 41 of 58 Page ID
                                       #:555



1     128. Franco-Paredes C, Hidron A, Jacob J, Nicolls D, Kuhar D, Caliendo A.
2     Transplantation and Tropical Infectious Diseases. Int J Infect Dis 2009; 14(3):
3     e189-96.
4     129. Parker S, Vogenthaler N, Franco-Paredes C. Leishmania tropica Cutaneous
5     and Presumptive Concomitant Viscerotropic Leishmaniasis with Prolonged
6     Incubation. Arch Dermatol 2009; 145(9): 1023-6.
7     130. DiazGranados C, Franco-Paredes C. HIV and Chagas Disease Co-Infection:
8     An Evolving Epidemiologic and Clinical Association. Lancet Infect Dis 2009;
9     9:324-330.
10    131. Hidron A, Franco-Paredes C, Drenkard C. A rare opportunistic infection in a
11    woman with systemic lupus erythematous and multiple skin lesions. Lupus 2009;
12    18 (12): 1100-3.
13    132. Franco-Paredes C, Kozarsky P. The Bottom Line. Am J Med 2009; 122(12):
14    1067-8.
15    133. Franco-Paredes C, Bottazzi ME, Hotez PJ. The Unfinished Agenda of
16    Chagas Disease Control in the Era of Globalization. PLoS Negl Trop Dis. 2009 Jul
17    7; 3(7): e470.
18    134. Franco-Paredes C, Carrasco P, Del Rio C, Santos Preciado JI. Respuesta al
19    Brote de Influenza A H1N1. Salud Publ Mex 2009; 51 (3): 183-186.
20    135. Franco-Paredes C. An Unusual Clinical Presentation of Posttraumatic Stress
21    Disorder in a Sudanese Refugee. Journal of Immigrant and Minority Health 2009;
22    12(2): 267-9.
23    136. Kempker R, DiFrancesco L, Gorgojo A, Franco-Paredes C.
24    Xantogranulomathous pyelonephritis caused by Community-Associated MRSA.
25    Cases Journal 2009; 2: 7437.
26    137. Franco-Paredes C, Carrasco P, Santos-Preciado JI. The First Influenza
27    Pandemic in the New Millennium: Lessons Learned Hitherto for Current Control
28

                                              40
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 42 of 58 Page ID
                                       #:556



1     Efforts and Overall Pandemic Preparedness. Journal of Immune Based Therapies
2     and Vaccines 2009, 7:2.
3     138. Livorsi D, Qureshi S, Howard M, Franco-Paredes C. Brainstem
4     Encephalitis: An Unusual Presentation of Herpes Simplex Virus Infection. J
5     Neurol 2010; 257(9): 1432-7.
6     139. Del Rio C, Franco-Paredes C. The Perennial threat of influenza viruses: The
7     Mexican Experience during the Influenza A (H1N1) 2009 Pandemic. Arch Med
8     Res 2010; 40(8):641-2.
9     140. Santos-Preciado JI, Franco-Paredes C, Hernandez-Ramos MI, Tellez I, Del
10    Rio C, Roberto Tapia-Conyer R. What have we learned from the Novel Influenza
11    A (H1N1) Influenza Pandemic in 2009 for strengthening Pandemic Influenza
12    Preparedness? Arch Med Res 2010; 40(8): 673-6.
13    141. Franco-Paredes C, Hernandez-Ramos MI, Del Rio C, Alexander KT, Tapia-
14    Conyer R, Santos-Preciado JI. H1N1 Influenza Pandemics: Comparing the Events
15    of 2009 in Mexico with those of 1976, and 1918-1919. Arch Med Res 2010; 40(8):
16    6730-6.
17    142. Graham A, Furlong S, Owusu K, Margoles L, Franco-Paredes C. Clinical
18    Management of Leprosy Reactions. Infect Dis Clin Pract 2010; 18: 234-7.
19    143. Hidron A, Vogenthaler N, Santos-Preciado JI, Rodriguez-Morales AJ,
20    Franco-Paredes C, Rassi A. Cardiac Involvement with Parasitic Diseases. Clin
21    Microb Rev 2010; 23 (2): 1-27.
22    144. Franco-Paredes C, Zeuli J, Hernandez-Ramos I, Santos-Preciado JI.
23    Preserving Idealism in Global Health. Global Health Prom 2010; 17(4): 57-60.
24    145. Franco-Paredes C. Reconstructing the Past of Poliovirus Eradication.
25    Lancet Infect Dis 2010; 10(10): 660-1.
26    146. Franco-Paredes C, Ko AI, Aksoy S, Hotez PJ. A New Clinical Section in
27    PLoS Neglected Tropical Diseases: NTD Photo Quiz. PLoS Neglect Trop Dis
28    2010; 4(9): e760.

                                               41
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 43 of 58 Page ID
                                       #:557



1     147. Tellez I, Franco-Paredes C. Actinomycetoma. PLoS Neglect Trop Dis 2010;
2     4(9): e772.
3     148. Franco-Paredes C, Hernandez I, Santos-Preciado JI. Equidad en
4     inmunizaciones en las poblaciones más vulnerables en Mesoamérica: Plan
5     Regional del Sistema Mesoamericano de Salud Pública. Salud Publ. Mex 2011; 53
6     Suppl 3:S323-32.
7     149. Santos-Preciado JI, Rodriguez MH, Franco-Paredes C. Equidad en Salud en
8     America Latina: De la Oficina Panamericana de Salud Pública a la Iniciativa de
9     Salud Pública. Salud Publ. Mex 2011; 53 Suppl 3:S289-94.
10    150. Rassi A Jr., Rassi A, Franco-Paredes C. A Latin-American woman with
11    palpitations, a right bundle branch block, and an apical aneursym. PLoS Neglect
12    Trop Dis 2011; 5(2):e852. doi: 10.1371/journal.pntd.0000852.
13    151. Gupta D, Green J, Franco-Paredes C, Lerakis S. Challenges in the Clinical
14    Management of Blood-Culture Negative Endocarditis: the case of Bartonella
15    henselae infection. Am J Med 2011; 124(3):e1-2. doi:
16    10.1016/j.amjmed.2010.09.022.
17    152. Franco-Paredes C. Health Equity is not only Healthcare Delivery. Lancet
18    2011; 377: 1238.
19    153. Franco-Paredes C, Santos-Preciado JI. Freedom, Justice, and the Neglected
20    Tropical Diseases. PLoS Neglect Trop Dis 2011; 5(8):e1235.
21    154. Sellers B, Hall P, Cine-Gowdie S, Hays AL, Patel K, Lockhart SR, Franco-
22    Paredes C. Cryptococcus gattii: An Emerging Fungal Pathogen in the
23    Southeastern United States. Am J Med Sci. 2012; 343(6):510-1. doi:
24    10.1097/MAJ.0b013e3182464bc7.
25    155. Franco-Paredes C. Poliovirus eradication. Lancet Infect Dis 2012;
26    12(6):432-3. doi: 10.1016/S1473-3099(12)70102-0.
27
28

                                             42
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 44 of 58 Page ID
                                       #:558



1     156. Franco-Paredes C, Ray S. Causes of persistent of acid-fast positive smears in
2     patients with pulmonary tuberculosis. Am J Med 2012; 125(12):e3-4. doi:
3     10.1016/j.amjmed.2012.03.002.
4     157. Franco-Paredes C. Causes of persistent of acid-fast positive smears in
5     patients with pulmonary tuberculosis. Am J Med 2013: 126(7):e17. doi:
6     10.1016/j.amjmed.2013.03.001.
7     158. Franco-Paredes C. Illness and Death in the Universe. Perm J. 2013;
8     17(4):90-1.
9     159. Hare A, Franco-Paredes C. Ocular Larva Migrans: A Severe Manifestation
10    of an Unseen Epidemic. Curr Trop Med Rep 2014; 1: 69-73.
11    160. Franco-Paredes C. Recovering our Human Story. J Cosmology and
12    Philosophy 2014;12: 210-213.
13    161. Powell DR, Patel S, Franco-Paredes C. Varicella-Zoster virus vasculopathy:
14    The growing association between herpes zoster virus and strokes. Am J Med Sci
15    2014; 350(3):243-5.
16    162. Franco-Paredes C. The growing threat of leishmaniasis in travelers. Trav
17    Med Infect Dis 2014; 12(6 Pt A):559-60. doi: 10.1016/j.tmaid.2014.10.020.
18    163. Franco-Paredes C, Sellers B, Hayes A, Chane T, Patel K, Lockhart S, Marr
19    K. Management of Cryptococcus gattii meningoencephalitis. Lancet Infect Dis
20    2014; 15(3):348-55.
21    164. White C, Franco-Paredes C. Leprosy in the 21st Century. Clin Microb Rev
22    2014; 28(1): 80-94.
23    165. Carrasco P, Franco-Paredes C, Andrus J, Waller K, Maassen A, Symenouh
24    E, Hafalia G. Inaugural conference of the International Association of
25    Immunization Managers (IAIM), Istanbul Turkey, 3-4 March 2015; Vaccine 2015;
26    33(33):4047-50.
27
28

                                              43
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 45 of 58 Page ID
                                       #:559



1     166. Franco-Paredes C, Rodriguez-Morales AJ. Unsolved matters in leprosy: a
2     descriptive review and call for further research. Ann Clin Microbiol Antimicrob
3     2016; 15(1):33.
4     167. Rodriguez-Morales AJ, Banderia AC, Franco-Paredes C. The expanding
5     spectrum of modes of transmission of Zika virus: a global concern. Ann Clin
6     Microbiol Antimicrob 2016; 15:13. doi: 10.1186/s12941-016-0128-2.
7     168. Khan MI, Katrinak C, Freeman A, Franco-Paredes C. Enteric Fever and
8     Invasive Nontyphidal Salmonellosis – 9th International Conference on typhoid and
9     Invasive NTS Disease, Bali, Indonesia, April 30-May 3, 2015. Emerg Infect Dis
10    2016; 22(4): doi: 10.3201/eid2204.151463.
11    169. Franco-Paredes C, Khan MI, Santos-Preciado JI, Gonzalez-Diaz E,
12    Rodriguez-Morales AJ, Gotuzzo E. Enteric Fever: A Slow Reponse to An Old
13    Plague. PLoS Negl Trop Dis 2016; 10(5):e0004597. doi:
14    10.1371/journal.pntd.0004597.
15    170. Rodriguez-Morales AJ, Villamil-Gomez WE, Franco-Paredes C. The
16    arboviral burden of disease caused by co-circulation and co-infection of dengue,
17    chikungunya and Zika in the Americas. Trav Med Infect Dis 2016; 14(3):177-9.
18    doi: 10.1016/j.tmaid.2016.05.004.
19    171. Alvarado-Socarras JL, Ocampo-Gonzalez M, Vargas Soler JA, Rodriguez-
20    Morales AJ, Franco-Paredes C. Congenital and neonatal Chikungunya in
21    Colombia. J Pediatric Infect Dis Soc. 2016;5(3): e17-20.
22    172. Franco-Paredes C, Chastain DB, Ezigbo C, Callins KR. Reducing
23    transmission of HIV in the Southeastern U.S. Lancet HIV 2017; 4(3):e101-e102.
24    173. Franco-Paredes C, Chastain D, Marcos LA, Rodriguez-Morales AJ.
25    Cryptococcal meningoencephalitis in AIDS: When to start antiretroviral therapy?
26    Ann Clin Microbiol Antimicrob 2017; 16:9.
27
28

                                              44
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 46 of 58 Page ID
                                       #:560



1     174. Khan MI, Franco-Paredes C, Ochiai RL, Mogasale V, Sushant S. Barriers to
2     typhoid fever vaccine access in endemic countries. Research and Reports in
3     Tropical Medicine; 2017; 8:37-44.
4     175. Franco-Paredes C, Chastain D, Taylor P, Stocking S, Sellers B. Boar
5     hunting and brucellosis caused by Brucella suis. Trav Med Infect Dis 2017; S1477-
6     8939(17): 30037-6.
7     176. Chastain DB, Henao-Martinez AF, Franco-Paredes C. Cryptococcal Antigen
8     Negative Cryptococcal Meningoencephalitis. Diagn Microbiol Infect Dis 2017;
9     89(2): 143-145.
10    177. Chastain DB, Henao-Martinez A, Franco-Paredes C. Opportunistic invasive
11    fungal infections in HIV/AIDS: Cryptococcosis, Histoplasmosis,
12    Coccidioidomycosis and Talaromycosis. Current Infect Dis Rep 2017; 19(10): 36.
13    178. Chastain DB, Kayla Stover, Franco-Paredes C. Adressing Antiretroviral
14    Therapy-Associated Drug-Drug Interactions in Patients Requiring Treatment for
15    Opportunistic Infections in Low-Income and Resource-Limited Settings. J Clin
16    Pharmacol 2017; 57(11):1387-1399.
17    179. Franco-Paredes C. The Harmony of Disequilibrium. Permanente J. 2017;
18    22. doi: 10.712/TPP/17-067.
19    180. Franco-Paredes C, Henao-Martinez A, Chastain DB. A 27-year-old male
20    with blurry vision, oral and nasal mucosal lesions, and a skin rash. Clin Infect Dis
21    2018;
22    181. Henao-Martinez AF, Olague N, Franco-Paredes C. Spontaneous
23    Mycobacterium bolletti skin abscesses —an under recognized zoonosis from raw
24    bovine milk. Trav Med Infect Dis 2018 Jan 29. pii: S1477-8939(18)30003-6. doi:
25    10.1016/j.tmaid.2018.01.003. PMID: 29477362.
26    182. Franco-Paredes C, Henao-Martinez AF, Mathur S, Villamil-Gomez W. A
27    Man Who Harvest Peanuts with Verrucous Lesions in his Right Index Finger. Am J
28

                                               45
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 47 of 58 Page ID
                                       #:561



1     Med Sci 2018; Mar; 355(3):e7. doi: 10.1016/j.amjms.2017.11.010. Epub 2017 Nov
2     22. No abstract available. PMID: 2954993
3     183. Henao-Martinez AF, Franco-Paredes C, Palestine A, Montoya G.
4     Symptomatic acute toxoplasmosis in returning travelers. Open Forum Infect Dis
5     2018;5(4):ofy058. doi: 10.1093/ofid/ofy058. eCollection 2018 Apr. PMID:
6     29644250.
7     184. Steele GM, Franco-Paredes C, Chastain DB. Non-infectious causes of fever
8     in adults. Nurse Pract 2018Apr 19; 43(4):38-44. doi:
9     10.1097/01.NPR.0000531067.65817.7d.
10    185. Henao-Martinez AF, Chastain DB, Franco-Paredes C, Treatment of
11    cryptococcosis in non-HIV immunocompromised patients. Curr Opin Infect Dis
12    2018; PMID 29738314.
13    186. Chastain DB, Sam JI, Steele GM, Lowder LO, Franco-Paredes C.
14    Expanding Spectrum of Toxoplasmosis gondii: Thymoma and Toxoplasmic
15    encephalitis. Open Forum Infect Dis 2018; Jul 7;5(7):ofy163. doi:
16    10.1093/ofid/ofy163. eCollection 2018 Jul..
17    187. Bruner KT, Chastain DB, Henao-Martinez AF, Franco-Paredes C.
18    Cryptococcus gattii complex infections in HIV-infected patients, Southeastern
19    United States. Emerg Infect Dis 2018; 24(11): 1998-2002.
20    189. José A. Suárez, Lolimar Carreño, Alberto E. Paniz-Mondolfi, Francisco J.
21    Marco-Canosa, Héctor Freilij, Jorge A. Riera, Alejandro Risquez, Andrea G.
22    Rodriguez-Morales, Evimar Hernández-Rincón, Jorge Alvarado-Socarras, Gustavo
23    Contreras, Maritza Cabrera, Rosa M. Navas, Fredi Díaz-Quijano, Tamara Rosales,
24    Rosa A. Barbella-Aponte, Wilmer E. Villamil-Gómez, Marietta Díaz, Yenddy
25    Carrero, Anishmenia Pineda, Nereida Valero-Cedeño, Cesar Cuadra-Sánchez,
26    Yohama Caraballo-Arias, Belkis J. Menoni-Blanco, Giovanni Provenza, Jesús E.
27    Robles, María Triolo-Mieses, Eduardo Savio-Larriera, Sergio Cimerman, Ricardo
28    J. Bello, Carlos Franco-Paredes, Juliana Buitrago, Marlen Martinez-Gutierrez,

                                             46
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 48 of 58 Page ID
                                       #:562



1     Julio Maquera-Afaray, Marco A. Solarte-Portilla, Sebastián Hernández-Botero,
2     Krisell Contreras, Jaime A. Cardona-Ospina, D. Katterine Bonilla-Aldana, Alfonso
3     J. Rodriguez-Morales. Infectious Diseases, Social, Economic and Political Crises,
4     Anthropogenic Disasters and Beyond: Venezuela 2019-Implications for public
5     health and travel medicine. Rev Panam Enf Inf 2018; 1(2):73-93.
6     190. Gharamati A, Rao A, Pecen PE, Henao-Martinez AF, Franco-Paredes C,
7     Montoya JG. Acute Disseminated Toxoplasmosis with Encephalitis. Open Forum
8     Infect Dis 2018; Oct 17; 5 (11):ofy259. doi: 10.1093/ofid/ofy259.
9     191. Franco-Paredes C, Rodriguez-Morales AJ, Luis A. Marcos, Henao-Martinez
10    AF, Villamil-Gomez WE, Gotuzzo E, Bonifaz A. Cutaneous Mycobacterial
11    Diseases. Clin Microb Rev 2018; 14; 32(1). pii: e00069-18. doi:
12    10.1128/CMR.00069-18.
13    192. Henao-Martínes AF, Pinto N, Henao San Martin V, Franco-Paredes C,
14    Gharamati A. Successful Treatment of Gonococcal Osteomyelitis with One Week
15    of Intravenous Antibiotic Therapy. Int J STDs HIV 2019;
16    193. Reno E, Foster G, Franco-Paredes C, Henao-Martinez AF. Fatal fulminant
17    hepatitis A in a US traveler returning from Peru. J Trav Med 2019.
18    194. Canfield G, C, Mann S, Zimmer S, Franco-Paredes C. A 31-Year-Old
19    Micronesian Man with Shoulder Fungating Mass. Clin Infect Dis 2019;
20    195. Parra-Henao G, Oliveros H, Hotez PJ, Motoa G, Franco-Paredes C, Henao-
21    Martínez AF. In Search of Congenital Chagas Disease in the Sierra Nevada de
22    Santa Marta, Colombia. Am J Trop Med Hyg. 2019;101(3):482-483. doi:
23    10.4269/ajtmh.19-0110. PMID: 31264558.
24    196. Bonilla-Aldana DK, Suárez JA, Franco-Paredes C, Vilcarromero S, Mattar
25    S, Gómez-Marín JE, Villamil-Gómez WE, Ruíz-Sáenz J, Cardona-Ospina JA,
26    Idarraga-Bedoya SE, García-Bustos JJ, Jimenez-Posada EV, Rodríguez-Morales
27    AJ. Brazil burning! What is the potential impact of the Amazon wildfires on
28    vector-borne and zoonotic emerging diseases? - A statement from an international

                                              47
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 49 of 58 Page ID
                                       #:563



1     experts meeting. Travel Med Infect Dis. 2019:101474. doi:
2     10.1016/j.tmaid.2019.101474.
3     197. Henao-Martinez AF, Archuleta S, Vargas D, Franco-Paredes C. A Latin
4     American patient with a left ventricular pseudoaneurysm presenting with
5     progressive dyspnea and palpitations. Am J Med 2019; doi:
6     10.1016/j.amjmed.2019.10.006
7     198. Canfield GS, Henao-Martinez AF, Franco-Paredes C, Zhelnin K, Wyles D,
8     Gardner EM. Corticosteroids for post-transplant Immune reconstitution syndrome
9     in Cryptococcus gattii Meningoencephalitis: Case report and literature review.
10    Open Forum Infect Dis 2019; 6(11): ofz460. Doi: 10.1093/ofid/ofz460. PMID:
11    31737740.
12    199. Kon S, Hawkins K, Franco-Paredes C. Intramedullary Spinal Cord Lesions
13    in an Immunocompromised Host due to Mycobacterium Haemophilum. ID Cases
14    2019;
15    200. Franco-Paredes C, Rodriguez-Morales AJ, Henao-Rodriguez AJ, Carrasco
16    P, Santos-Preciado JI. Vaccination Strategies to prevent paralytic poliomielitis due
17    to cVDPV2. Lancet Infect Dis 2019;
18    201. Motoa G, Pate A, Franco-Paredes C, Chastain D, Henao-Martinez Aj, Hojat
19    L. Use of procalcitonin to guide discontinuation of antimicrobial therapy in
20    patients with persistent intra-abdominal collections: A case series. Case Rep Infect
21    Dis 2019;
22    202. Murillo-Garcia D, Galindo J, Pinto N, Motoa G Benamu E, Franco-Paredes
23    C, Chastain D, Henao-Martinez AF. Anaerobic bacteremias in left ventricular
24    assist devices and advanced heart failure. Case Rep Infect Dis 2019;
25    204. Franco-Paredes, C, Villamil-Gómez Wilmer E., Schultz, J, Henao-Martínez
26    AF, Parra-Henao, G, Rassi Jr. A, Rodriguez-Morales AJ, Suarez JA. A Deadly
27    Feast: Elucidating the Burden of Orally Acquired Acute Chagas Disease in Latin
28

                                               48
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 50 of 58 Page ID
                                       #:564



1     America - Public Health and Travel Medicine Importance. Trav Med Infect Dis
2     2020;
3     205. Reno E, Quan N, Franco-Paredes C, Chastain DB, Chauhan L, Rodriguez-
4     Morales AJ, Henao-Martinez A. Prevention of Yellow Fever in Travelers: An
5     Update. Lancet Infect Dis 2020;
6     206. Franco-Paredes C, Griselda Montes de Oca Sanchez, Cassandra White.
7     Global Leprosy Status 2020: Still Losing Touch. Ann Acad Med Singapore 2020;
8     207. Basco SA, Steele GM, Henao-Martinez AF, Franco-Paredes C, Chastain
9     DB. Unexpected etiology of a pleural empyema in a patient with chronic
10    lymphocytic leukemia (CLLL): Capnocytophaga ochracea. ID Cases 2020: Mar
11    20;20:e00747. doi: 10.1016/j.idcr.2020.e00747. eCollection 2020.
12    208. Rodriguez-Morales AJ, Gallego V, Escalera-Antezana JP, Mendez CA,
13    Zambrano LI, Franco-Paredes C, Suarez JA, Rodriguez-Enciso HD, Balbin-
14    Ramon GH, Savio-Larriera E, Risquez A, Cimerman S. COVID-19 in Latin
15    America: The implications of the first confirmed case in Brazil. Travel Med Infect
16    Dis 2020; doi: 10.1016/j.tmaid.2020.101613.
17    209. Rodríguez-Morales AJ, Cardona-Ospina JA, Gutiérrez-Ocampo E,
18    Villamizar-Peña R, Holguin-Rivera Y, Escalera-Antezana JP, Alvarado-Arnez LE,
19    Bonilla-Aldana DK, Franco-Paredes C, Henao-Martinez AF, Paniz-Mondolfi A,
20    Lagos-Grisales GJ, Ramírez-Vallejo E, Suárez JA, Zambrano LI, Villamil-Gómez
21    WE, Balbin-Ramon GJ, Rabaan AA, Harapan H, Dhama K, Nishiura H, Kataoka
22    H, Ahmad T, Sah R, On behalf of the Latin American Network of Coronavirus
23    Disease 2019-COVID-19 Research (LANCOVID-19) (www.lancovid.org).
24    Clinical, Laboratory and Imaging Features of COVID-19: A systematic review and
25    meta-analysis. Travel Med Infect Dis 2020;
26    210. Meyer J, Franco-Paredes C, Yaizal F, Gartland M, Parmar P. COVID-19
27    and the Coming Plague in U.S. Immigration Detention Centers. Lancet Infect Dis
28    2020;

                                              49
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 51 of 58 Page ID
                                       #:565



1     211. Franco-Paredes C. Albert Camus’ ‘The COVID-19 Plague” Revisited. Clin
2     Infect Dis 2020 Apr 17. pii: ciaa454. doi: 10.1093/cid/ciaa454
3     212. Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo
4     Nacheli G, Franco-Paredes C, Singh J, Toth J, Zgoda M, Folch E. Society for
5     Advanced Bronchoscopy Consensus Statement and Guidelines for bronchoscopy
6     and airway management aid the COVID-19 pandemic. J Thorac Dis 2020 |
7     http://dx.doi.org/10.21037/jtd.2020.04.32.
8     BOOK CHAPTERS:
9     Franco-Paredes C, Albrecht H. Anisakiasis (2007). In: Antimicrobial Therapy
10    and Vaccines; Volume I: Microbes (www.antimicrobe.org), Yu VL, et al. (Ed).
11    ESun Technologies, Pittsburgh, PA. 2007.
12    Franco-Paredes C, Albrecht H. Visceral Larva Migrans (2007). In: Antimicrobial
13    Therapy and Vaccines; Volume I: Microbes (www.antimicrobe.org), Yu VL, et al.
14    (Ed). ESun Technologies, Pittsburgh, PA. 2007.
15    Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In: Eds:
16    Kozarsky P, Arguin P, Reed C. Yellow Book: Health Information for Travelers
17    2007-2008, Centers for Disease Control and Prevention, Elsevier Ltd.
18    Franco-Paredes C. The Post-travel Period. In: Eds: Kozarsky P, Arguin P, Reed
19    C. Yellow Book: Health Information for Travelers 2007-2008, Centers for Disease
20    Control and Prevention, Elsevier Ltd.
21    Hidron A, Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In:
22    Eds: Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health
23    Information for Travelers 2009-2010, Centers for Disease Control and Prevention,
24    Elsevier Ltd, 2009. ISBN: 978-0-7020-3481-7.
25    Franco-Paredes C. General Approach to the Returned Traveler. In: Eds:
26    Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information
27    for Travelers 2009-2010, Centers for Disease Control and Prevention, Elsevier Ltd,
28    2009. ISBN: 978-0-7020-3481-7.

                                              50
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 52 of 58 Page ID
                                       #:566



1     Franco-Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds:
2     Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information
3     for Travelers 2009-2010, Centers for Disease Control and Prevention, Elsevier Ltd,
4     2009. ISBN: 978-0-7020-3481-7.
5     Franco-Paredes C, Santos-Preciado JI. Introduction of Antimicrobial Agents in
6     Poor-Resource Countries: Impact on the Emergence of Resistance. In:
7     Antimicrobial Resistance in Developing Countries. Ed. Byarugaba DK, Sosa A.
8     Springer Science & Business Media, 2010.
9     Hidron A, Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In:
10    Eds: Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for
11    Travelers 2011-2012. Centers for Disease Control and Prevention, Elsevier Ltd,
12    2011. ISBN: 978-0-7020-3481-7.
13    Franco-Paredes C, Hochberg N. General Approach to the Returned Traveler. In:
14    Eds: Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for
15    Travelers 2011-2012, Centers for Disease Control and Prevention, Elsevier Ltd,
16    2011. ISBN: 978-0-7020-3481-7.
17    Franco-Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds:
18    Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for Travelers
19    2011-2012, Centers for Disease Control and Prevention, Elsevier Ltd, 2009.
20    ISBN: 978-0-7020-3481-7.
21    Hochberg N, Franco-Paredes C. Emerging Infections in Mobile Populations. In:
22    Emerging Infections 9. Ed. Scheld WM, Grayson ML, Hughes JM. American
23    Society of Microbiology Press 2010. ISBN. 978-1-55581-525-7.
24    Franco-Paredes C, Chagas Disease (American Trypanosomiasis). In: Farrar J,
25    Hotez P, Junghanss T, Kang G, Lalloo D, White NJ. Manson’s Tropical Medicine
26    23rd Edition, Elsevier, London, U.K., 2014.
27
28

                                              51
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 53 of 58 Page ID
                                       #:567



1     Franco-Paredes C, Keystone J. Fever in the Returned Traveler. In: Empiric,
2     Antimicrobial Therapy and Vaccines (www.antimicrobe.org). Yu VL, et al (Ed).
3     ESun Technologies, Pittsburgh, PA, 2014.
4     Franco-Paredes C. Mycobacterium leprae (Leprosy). In: Antimicrobial Therapy
5     and Vaccines (www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies,
6     Pittsburgh, PA, 2015
7     Franco-Paredes C, Albrecht H. Anisikasis In: Antimicrobial Therapy and
8     Vaccines   (www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies,
9     Pittsburgh, PA, 2015.
10    Franco-Paredes C. Illness and Death in the Universe. In: Narrative Medicine
11    Anthology. Ed: Tom Janisse. The Permanente Press, Oakland, California, Portland
12          Oregon, 2016,
13    pp. 23-25. ISBN: 978-0-9770463-4-8.
14    Villamil-Gomez W, Reyes-Escalante M, Franco-Paredes C. Severe and
15    complicated malaria due to Plasmodium vivax. In: Current Topics in Malaria. Ed:
16    Rodriguez-Morales AJ. ISBN 978-XXX-XX-XXXX-1, Print ISBN 978-XXX-XX-XXXX-5.
17    InTechOpen 2016.
18    Franco-Paredes C. Mycobacterial Infections of the Central Nervous System. In:
19    The Microbiology of the Central Nervous System Infections. Ed. Kon K, Rai M.
20    Elsevier 2018. ISBN 978-0-12-813806-9
21    Franco-Paredes C. Leprosy. In: Neglected Tropical Diseases. Drug Discovery
22    and Development. Ed: Swinney D, Pollastri. Wiley-VCH Verlag GmbH &
23    Co. KGaA, 2019.
24    Franco-Paredes C, Henao-Martinez AJ. Legal Perspectives in Travel Medicine.
25    In: Eds: Kozarksy P, Weinberg M. Yellow Book: Health Information for Travelers
26    2019-2020, Centers for Disease Control and Prevention, Elsevier Ltd, 2011.
27    ISBN: 978-0-7020-3481-7.
28    Franco-Paredes C. Prevención de la transmisión. In: Guerrero MI, Hernández CA

                                             52
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 54 of 58 Page ID
                                       #:568



1     y Rodríguez G Editores La lepra: una enfermedad vigente. Centro Dermatológico
2     Federico Lleras Acosta Bogotá DC, Colombia. Panamericana Formas e Impresos.
3     2019. p. 309-322.
4
5     Published Abstracts in Peer-Reviewed Journals:
6     Kleinschmidt-DeMasters B, Hawkins K, Franco-Paredes C. Non-tubercular
7     mycobacterial spinal cord abscesses in an HIV plus male due M. haemophilum. J
8     Neuropathol Experim Neurol 2018; 77(6): 532.
9     Pate A, Franco-Paredes C, Henao-Martinez A. Cryptococcal meningitis: A
10    comparison of clinical features and outcomes by HIV Status. Open Forum Infect
11    Dis 2019; Oct 6 (Suppl 2): S629-S630. PMC6809090.
12
13
14    FORMAL TEACHING
15    Medical Student Teaching
16    2001 - 2002 Clinical Methods, Emory University School of Medicine
17    II.   2001 - 2002 CLINICAL INSTRUCTOR HARVEY CARDIOLOGY
18          COURSE, EMORY UNIVERSITY SCHOOL OF MEDICINE
19    2001 - 2002 Problem-Based Learning for Second year Medical Students, EUSM
20    2005-2011 Clinical Methods Preceptor, ECLH
21    2006-2008           Medical Spanish - Instructor for M2, EUSM
22    2006-2007 Directed Study on Social Determinants of Infectious Diseases for M2
23                students (Lindsay Margolis and Jean Bendik), EUSM
24    2007-2011 Instructor - Global Health for M2 Students, EUSM
25    2007-2008 Presentation-Case Discussion – Social Determinants of Diseases –
26                Coordinated by Dr. Bill Eley – Emory School of Medicine New
27                Curriculum.
28

                                             53
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 55 of 58 Page ID
                                       #:569



1     2018-       Small Group: Parasitic Diseases, Microbiology Course for First Year
2                 Medical Students, University of Colorado, Anschutz Medical Center.
3     2019-       MS-2 Small group discussion Microbiology, University of Colorado,
4                 Anschutz Medical Center: Parasitic Diseases, CNS Infections, Septic
5                 Arthritis-Cat Bite
6     2019-       Class Global Health and Underserved Populations of the New SOM
7                 CU Curriculum. Course Co-Director. Pilot Class (Jan 6-Jan 17, 2020).
8     2020-       MS-2 Small group discussion Microbiology, University of Colorado,
9                 Anschutz Medical Center: Parasitic Diseases, CNS Infections, Septic
10                Arthritis-Cat Bite
11    Graduate Program
12    Training programs
13    2006-2011 Professor - GH511 (Global Health 511) International Infectious
14                Diseases Prevention and Control, Rollins School of Public Health
15    2009-2011 Professor – GH500 D – Key Issues in Global Health, Career MPH
16                Program
17    2006-2011 Thesis Advisor to students Global Health Track – Hubert Department
18                of Global Health, Rollins School of Public Health of Emory
19                University
20    2008-2011 Coordinator International Exchange between Rollins School of Public
21                Health and National Institute of Public Health, Cuernavaca, Mexico –
22                Supported by the Global Health Institute of Emory University
23    Residency and Fellowship Program:
24    2004-2011 Resident Report – Noon Conferences Emory Crawford Long Hospital
25                and Grady Memorial Hospital
26    2004-2011 Didactic Lectures on Parasitic Diseases and Non-tuberculous
27                mycobacterial diseases for Internal Medicine Residents and Infectious
28                Disease Fellows

                                             54
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 56 of 58 Page ID
                                       #:570



1     2005-2008 Coordinator Journal Club Infectious Disease Division
2     2005-2011 Travel Medicine Elective, Internal Medicine Residents (2 internal
3                 residents per month)
4     2005        Grand Rounds – EUH - Department of Medicine: “Travel Medicine”
5     2006        Grand Rounds – ECLH – Department of Medicine: “Malaria”
6     2008        Grand Rounds - ECLH – Department of Medicine: “Leprosy”
7     2008-2011 Journal Club Coordinator, Internal Medicine Residency Program –
8                 ECLH
9     2009        Grand Rounds - EUH – Department of Medicine: “Leprosy a Modern
10                Perspective of an Ancient Disease”
11    2009        Grand Rounds – Pulmonary and Critical Care Division – Neglected
12                Tropical Diseases of the Respiratory Tract, June 16, 2009
13    2017        Grand Rounds – Leprosy, University of Colorado, Anschutz Medical
14                Center, Division of Infectious Diseases, December 2017
15    2017        Grand Rounds – Infections associated with Secondary Antiphospholid
16                Syndrome, University of Colorado, Anschutz Medical Center,
17                Division of Rheumatology,
18    2018        Didactic Session – Travel Medicine (Pretravel and Postravel)
19                Infectious Diseases Fellowship Anschutz Medical Center, Division of
20                Infectious Diseases
21    2017-       Infectious Diseases Fellows Clinic, University of Colorado, Anschutz
22                Medical Center, IDPG.
23    2019        Invited Speaker: Travel Medicine, Pretravel/Postravel Care, Physician
24                Assistant Program, September 12, 2019, University of Colorado,
25                Anschutz Medical Center
26
27    Other categories:
28

                                              55
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 57 of 58 Page ID
                                       #:571



1     2000-2002 Physician Assistant Supervision during Fellowship/Junior Faculty,
2                  Emory University
3     2004-2007 Mentoring of four College Students to enter into Medical School
4                  (Emory, Southern University, and Dartmouth):
5                  Lindsay Margolis 2004-Emory University
6                  Michael Woodworth 2005 – Emory University
7                  Peter Manyang 2007 – Southern University
8                  Padraic Chisholm 2007 – Southern University/Emory University
9     2009-2011 Project Leader. Partnership – Emory Global Health Institute –
10                 University-wide - Emory Travel Well Clinic and is titled Hansen’s
11                 disease in the state of Georgia: A Modern Reassessment of an Ancient
12                 Disease”. http://www.globalhealth.emory.edu/fundingOpportunities/p
13                 rojectideas.php. Students: 5 MPH students (RN/MPH, MD/MPH)
14    2017-        Infectious Diseases Fellowship Program, University of
15                 Colorado, Anschutz Medical Center. Teaching activities
16                 Inpatient and outpatient (ID Fellows Weekly Clinic)
17    2019-        Infectious Diseases Fellowship Program Director
18                 University of Colorado, Aurora Colorado
19
20    Supervisory Teaching:
21    Ph.D. students directly supervised:
22    Global Health, Rollins School of Public Health - PhD Task Force Member – 2007-
23    2009
24    Residency Program:
25    Emory University: Internal Medicine Residents and Infectious Disease Fellows
26    Supervision – Inpatient Months – 3-4 months per year on Grady Wards. I
27    participated in the presentation and discussion of clinical cases, and discussion of
28    peer-reviewed journal with medical students, residents, and fellows. Overall

                                               56
     Case 2:20-cv-03760-RGK-PLA Document 13-3 Filed 04/24/20 Page 58 of 58 Page ID
                                       #:572



1     evaluations: Outstanding Teacher. (Anna Von 2005-2006; Seth Cohen 2008,
2     Susana Castrejon 2007; Lindsay Margoles 2007-2008; Jean Bendik 2006-2008;
3     Meredith Holtz 2007-2008)
4     University of Colorado, Anschutz Medical Center (since June 2017- present). Case
5     discussion in infectious diseases during clinical rounds inpatient services (ID Gold,
6     ID Blue, ID Orthopedics).
7     2004-2009 Thesis advisor – MPH Students – Hubert Department of Global Health
8     – Concentration Infectious Diseases: Brenda Thompson 2004; Katrina Hancy
9     2004; Trina Smith 2006; Melissa Furtado 2007-2008; Oidda Museru 2008-2009;
10    Hema Datwani 2010; Ruth Moro 2010; Talia Quandelacy 2010
11    2015 – Class GH511, Topic: “Leprosy” as part of the International Infectious
12    Diseases, Global Health Track, Rollins Schoolf of Public Health, Emory
13    University, Atlanta GA
14    2017 – Class GH511, Topic: “Leprosy” as part of the International Infectious
15    Diseases, Global Health Track, Rollins School of Public Health, Emory University,
16    Atlanta GA
17    2019 - Project Mentorship – Diffuse lepromatous leprosy. Undergraduate Student,
18    University of Colorado, Boulder. Mikali Ogbasselassie. Project was carried out in
19    Collaboration with the Dermatology Center of the Hospital General de Mexico.
20          Poster presentation by Mikali Ogbasselassie September 22, 2019, UMBC,
21    Baltimore, Maryland.
22
23
24
25
26
27
28

                                               57
